Exhibit 10.4.3


SECOND AMENDMENT TO THE
FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




This SECOND AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of November 14,
2016, is entered into by and among the following parties:


(i)    CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);


(ii) GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin” and,
together with the Seller, the “Seller Parties” and each, a “Seller Party”);


(iii)    WELLS FARGO BANK, N.A. (“WF”) as a Financial Institution and as the
Managing Agent for WF’s Purchaser Group;


(iv)    LIBERTY STREET FUNDING LLC (“Liberty Street”), as a Conduit;


(v) THE BANK OF NOVA SCOTIA (“BNS”), as the Related Financial Institution for
Liberty Street and as the Managing Agent for Liberty Street’s Purchaser Group;


(vi)    ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit;


(vii) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH (“Credit
Agricole”), as the Related Financial Institution for Atlantic and as the
Managing Agent for Atlantic’s Purchaser Group;


(viii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Financial Institution, as
the Managing Agent for PNC’s Purchaser Group and as an LC Bank;


(ix)    VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and


(x) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as the
Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent.


PRELIMINARY STATEMENTS


WHEREAS, the parties hereto are parties to that certain Fourth Amended and
Restated Receivables Purchase Agreement, dated as of November 1, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”);


WHEREAS, concurrently herewith, Cardinal Health 110, LLC, a Delaware limited
liability company, and Medicap Pharmacies Incorporated, an Iowa corporation (the
“New Sub-Origintor”) are entering into that certain Receivables Sale Agreement,
dated as of the date hereof (the “Receivables Sale Agreement”);




--------------------------------------------------------------------------------






WHEREAS, concurrently herewith, Allegiance Corporation, a Delaware corporation
(“Allegiance”) and Griffin are entering into that certain Termination Agreement,
dated as of the date hereof (the “Allegiance RPA Termination Agreement”)
terminating that certain Receivables Purchase and Sale Agreement, dated as of
November 3, 2014, by and between Allegiance and Griffin;


WHEREAS, concurrently herewith, Allegiance and Cardinal Health 200, LLC, a
Delaware limited liability company (“CH-200”) are entering into that certain
Termination Agreement, dated as of the date hereof (the “CH-200 RSA Termination
Agreement”) terminating that certain Receivables Sale Agreement, dated as of
November 3, 2014, by and between Allegiance and CH-200;


WHEREAS, concurrently herewith, the Performance Guarantor is executing and
delivering that certain Seventh Amended and Restated Performance Guaranty, dated
as of the date hereof (the “New Performance Guaranty”);


WHEREAS, the Seller Parties, the Agent and JPMorgan Chase Bank, N.A. are
entering into that certain Amendment No. 2 to the Blocked Account Control
Agreement (“Shifting Control”), dated as of the date hereof (the “JPM Blocked
Account Agreement Amendment”);


WHEREAS, concurrently herewith, each of the parties hereto (other than Griffin)
are entering into that certain Amended and Restated Fee Letter, dated as of the
date hereof (the “A&R Fee Letter”; together with the Receivables Sale Agreement,
the Allegiance RPA Termination Agreement, the CH-200 RSA Termination Agreement,
the New Performance Guaranty, the JPM Blocked Account Agreement, collectively,
the “Related Agreements”); and


WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein.


NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and adequacy of which the parties
hereto hereby acknowledge, the parties hereto agree as follows:


Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings assigned thereto in the Receivables
Purchase Agreement.


Section 2. Amendments to the Receivables Purchase Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 6 of this
Amendment, the Receivables Purchase Agreement is hereby amended to reflect the
changes shown on the marked pages attached as Exhibit A hereto.


Section 3. Pro Rata Shares. For the avoidance of doubt, each of the parties
hereto hereby acknowledge and agree that (i) as of the date hereof, the LC
Exposure is an amount equal to $38,328,389.00 and (ii) after giving effect to
this Amendment, as of the date hereof each Purchaser Group’s Pro Rata Share and
Pro Rata Share of the LC Exposure are as set forth in the following table:






--------------------------------------------------------------------------------




Purchaser Group
Pro Rata Share
Pro Rata Share of
LC Exposure
Victory Receivables Corporation
37.14%
$14,236,258.78
Wells Fargo Bank, N.A.
18.29%
$7,008,619.70
Liberty Street Funding LLC
18.29%
$7,008,619.70
PNC Bank, National Association
13.14%
$5,037,445.41
Atlantic Asset Securitization LLC
13.14%
$5,037,445.41



Section 4. Consent to Related Agreements. Each of the parties hereto hereby
acknowledges, agrees and consents to the execution and delivery of each of the
Related Agreements.


Section 5. Representations and Warranties. On the date hereof, each Seller Party
hereby represents and warrants (as to itself) to the Purchasers, the Managing
Agents and the Agent as follows:


(a) after giving effect to this Amendment and each of the Related Agreements, no
event or condition has occurred and is continuing which constitutes an
Amortization Event or Potential Amortization Event;


(b) after giving effect to this Amendment and each of the Related Agreements,
the representations and warranties of such Person set forth in the Receivables
Purchase Agreement and each other Transaction Document are true and correct as
of the date hereof, as though made on and as of such date (except to the extent
such representations and warranties relate solely to an earlier date and then as
of such earlier date); and


(c) this Amendment and each of the Related Agreements to which such Person is a
party, constitutes the valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms.


Section 6. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof upon receipt by the Agent of each of the
following, in each case, in form and substance reasonably satisfactory to the
Agent:


(a)    counterparts of this Amendment, duly executed by each of the parties
hereto;


(b) counterparts of each of the Related Agreements, duly executed by each of the
parties thereto; and


(c) confirmation that each of the Financial Institutions has received its
respective “Amendment Fee” (under and as defined in the A&R Fee Letter) in
accordance with the A&R Fee Letter.


Section 7. Post-Closing Covenant. On or prior to December 31, 2016 (or such
later day as agreed to in writing by the Agent), the Servicer shall (or shall
cause the applicable Originator to) either: (i) (A) transfer ownership of
deposit account number 9429248747 maintained at Bank of America, NA, to Griffin
(such account, the “New BOA Lock-Box Account”), (B) deliver to the Agent a duly
executed amendment to the Collection Account Agreement entered into with Bank of
America, N.A. as Collection Bank reflecting the addition of the New BOA Lock-Box
Account reasonably satisfactory to the Agent, and (C) deliver to the Agent a
duly executed restatement of the Collection Account Disclosure Letter reflecting
the addition of the New BOA Lock-Box Account reasonably satisfactory to the
Agent or (ii) direct Obligors




--------------------------------------------------------------------------------




to cease remitting payments to the New BOA Lock-Box Account and begin remitting
payments to another Lock-Box Account.


Section 8.    Miscellaneous.


(a) Effect of Amendment; Ratification. Except as specifically set forth herein,
the Receivables Purchase Agreement (as amended hereby) is hereby ratified and
confirmed in all respects, and all of its provisions shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “the
Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein”, or words
of similar effect, in each case referring to the Receivables Purchase Agreement,
shall be deemed to be references to the Receivables Purchase Agreement as
amended hereby. This Amendment shall not be deemed to expressly or impliedly
waive, amend, or supplement any provision of the Receivables Purchase Agreement
other than as specifically set forth herein.


(b) Costs, Fees and Expenses. The Seller agrees to reimburse each of the parties
hereto (other than Griffin) on demand for all reasonable costs, fees and
expenses incurred by such parties (including, without limitation, their
reasonable fees and expenses of counsel) incurred in connection with the
preparation, execution and delivery of this Amendment and each of the Related
Agreements.


(c) Counterparts; Delivery. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.


(d) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.


(e) Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.


(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.


(g) WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.


(Signature Pages Follow)









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the date first above written.


CARDINAL HEALTH FUNDING, LLC, as Seller
 
 
 
By:
/s/ Scott B. Zimmerman
Name:
Scott B. Zimmerman
Title:
President





GRIFFIN CAPITAL, LLC, as Servicer
 
 
 
By:
/s/ Scott B. Zimmerman
Name:
Scott B. Zimmerman
Title:
President





2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Financial Institution and as Managing Agent for
WF's Purchaser Group
 
 
 
By:
/s/ Elizabeth R. Wagner
Name:
Elizabeth R. Wagner
Title:
Senior Vice President

    


2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
 
 
 
By:
/s/ Sam Pilcer
Name:
Sam Pilcer
Title:
Managing Director
 
 
 
By:
/s/ Konstantina Kourmpetis
Name:
Konstantina Kourmpetis
Title:
Managing Director





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as Related
Financial Institution for Atlantic and as Managing Agent for Atlantic's
Purchaser Group
 
 
 
By:
/s/ Sam Pilcer
Name:
Sam Pilcer
Title:
Managing Director
 
 
 
By:
/s/ Konstantina Kourmpetis
Name:
Konstantina Kourmpetis
Title:
Managing Director



2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution and as Managing Agent
for PNC's Purchaser Group
 
 
 
By:
/s/ Michael Brown
Name:
Michael Brown
Title:
Senior Vice President





PNC BANK, NATIONAL ASSOCIATION, as an LC Bank
 
 
 
By:
/s/ Michael Brown
Name:
Michael Brown
Title:
Senior Vice President



2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




VICTORY RECEIVABLES CORPORATION, as a Conduit
 
 
 
By:
/s/ David V. DeAngelis
Name:
David V. DeAngelis


Title:
Vice President





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Financial
Institution for Victory
 
 
 
By:
/s/ Luna Mills
Name:
Luna Mills


Title:
Managing Director





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Managing Agent for
Victory's Purchaser Group
 
 
 
By:
/s/ Luna Mills
Name:
Luna Mills


Title:
Managing Director





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent
 
 
 
By:
/s/ Luna Mills
Name:
Luna Mills


Title:
Managing Director





2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC, as a Conduit
 
 
 
By:
/s/ Jill A. Russo
Name:
Jill A. Russo


Title:
Vice President





THE BANK OF NOVA SCOTIA, as Related Financial Institution for Liberty Street and
as Managing Agent for Liberty Street's Purchaser Group
 
 
 
By:
/s/ Diane Emanuel
Name:
Diane Emanuel


Title:
Managing Director










2nd Amendment to Fourth
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------




EXHIBIT A


MARKED RECEIVABLES PURCHASE AGREEMENT


(Attached)




--------------------------------------------------------------------------------




CONFORMED COPY
(Original is on document No. 707698660)


Conformed to:
First Amendment and Joinder, dated as of November 3, 2014.
Second Amendment, dated as of November 14, 2016














FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


dated as of November 1, 2013 among
CARDINAL HEALTH FUNDING, LLC, as Seller,


GRIFFIN CAPITAL, LLC, as Servicer,


THE CONDUITS PARTY HERETO,


THE FINANCIAL INSTITUTIONS PARTY HERETO, THE MANAGING AGENTS PARTY HERETO, THE
LC BANKS PARTY HERETO,
and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent




--------------------------------------------------------------------------------








TABLE OF CONTENTS


Page
ARTICLE I.    PURCHASE
ARRANGEMENTS...................................................................
2


Section 1.1    Purchase Facility
..................................................................................2


Section
1.2    Increases...............................................................................................
3


Section 1.3    Decreases
.............................................................................................
4


Section 1.4    Payment Requirements
........................................................................ 4


Section 1.5    Letters of Credit
..................................................................................
5


Section 1.6    Issuance of Letters of Credit; Participations
........................................ 5


Section 1.7    Requirements For Issuance of Letters of Credit
.................................. 6


Section 1.8    Disbursements, Reimbursement
.......................................................... 6


Section 1.9    Repayment of LC Participation
Advances........................................... 8


Section 1.10    Documentation
....................................................................................
9


Section 1.11    Determination to Honor Drawing Request
.......................................... 9


Section 1.12    Nature of LC Participations and LC Reimbursement
Obligations
...................................................................................
9


Section 1.13    Liability for Acts and Omissions
....................................................... 11


Section 1.14    Defaulting Financial
Institutions........................................................ 12


ARTICLE II.    PAYMENTS AND COLLECTIONS
............................................................ 13


Section 2.1    Payments
............................................................................................
13


Section 2.2    Collections Prior to Amortization
...................................................... 13


Section 2.3    Collections Following
Amortization.................................................. 15


Section 2.4    Application of Collections
................................................................. 15


Section 2.5    Payment Rescission
........................................................................... 16






--------------------------------------------------------------------------------




Section 2.6    Maximum Purchaser
Interests............................................................ 16


Section 2.7    Clean Up
Call.....................................................................................
16


Section 2.8    Demand for Payment of Demand
Loans............................................ 16


ARTICLE III.    CONDUIT
FUNDING.......................................................................
17


Section 3.1    CP
Costs.............................................................................................
17


Section 3.2    CP Costs Payments
............................................................................ 17


Section 3.3    Calculation of CP Costs
.....................................................................17


ARTICLE IV.    FINANCIAL INSTITUTION FUNDING
.........................................17


Section 4.1    Financial Institution Funding
............................................................17


Section 4.2    Calculation of Yield; Yield Payments
............................................... 17


Section 4.3    Selection and Continuation of Tranche
Periods................................. 18


Section 4.4    Financial Institution Discount Rates
..................................................18


Section 4.5    Suspension of the LIBO Rate
............................................................18


Section 4.6    Extension of Scheduled Facility Termination Date
...........................19


ARTICLE V.    REPRESENTATIONS AND
WARRANTIES............................................... 21


Section 5.1    Representations and Warranties of the Seller Parties
........................21


Section 5.2    Additional Representations and Warranties of Seller
........................24


Section 5.3    Financial Institution Representations and Warranties
....................... 25


ARTICLE VI.    CONDITIONS OF PURCHASES
..................................................... 26


Section 6.1    Conditions Precedent to Initial Incremental Purchase
....................... 26


Section 6.2    Conditions Precedent to All Incremental Purchases and
Reinvestments
............................................................................ 26


ARTICLE VII.    COVENANTS
...................................................................................
27


Section 7.1    Affirmative Covenants of the Seller Parties
...................................... 27


Section 7.2    Negative Covenants of the Seller Parties
........................................... 35






--------------------------------------------------------------------------------




ARTICLE VIII.    ADMINISTRATION AND COLLECTION
..................................... 37


Section 8.1    Designation of
Servicer......................................................................
37


Section 8.2    Duties of Servicer
..............................................................................
38


Section 8.3    Collection Notices; Power-of-Attorney
............................................. 39


Section 8.4    Responsibilities of Seller
................................................................... 40


Section 8.5    Reports
...............................................................................................
40


Section 8.6    Servicing Fees
....................................................................................
41


ARTICLE IX.    AMORTIZATION
EVENTS.............................................................. 41


Section 9.1    Amortization Events
.......................................................................... 41


Section
9.2    Remedies............................................................................................
43


ARTICLE
X.    INDEMNIFICATION....................................................................................
44


Section 10.1    Indemnities by the Seller
Parties........................................................ 44


Section 10.2    Increased Cost and Reduced Return; Accounting Based
Consolidation Events
................................................................. 47


Section 10.3    Other Costs and
Expenses.................................................................. 49


Section 10.4    Taxes
..................................................................................................
50


ARTICLE XI.    THE AGENT
......................................................................................
53


Section 11.1    Authorization and
Action.................................................................... 53


Section 11.2    Delegation of Duties
........................................................................... 53


Section 11.3    Exculpatory Provisions
....................................................................... 53


Section 11.4    Reliance by Agent
...............................................................................
54


Section 11.5    Non-Reliance on Agent and Other Purchasers
.................................... 54


Section 11.6    Reimbursement and Indemnification
.................................................. 54


Section 11.7    Agent in its Individual Capacity
......................................................... 55


Section 11.8    Successor
Agent...................................................................................
55






--------------------------------------------------------------------------------




ARTICLE XII.    ASSIGNMENTS; PARTICIPATIONS
............................................... 55


Section 12.1    Assignments
.......................................................................................
55


Section
12.2    Participations........................................................................................
57


ARTICLE XIII.    MANAGING
AGENTS........................................................................58


Section 13.1    Managing Agents
.................................................................................
58


ARTICLE XIV.    MISCELLANEOUS
........................................................................... 58


Section 14.1    Waivers and Amendments
................................................................. 58


Section 14.2    Notices
...............................................................................................
59


Section 14.3    Ratable
Payments...............................................................................
60


Section 14.4    Protection of Ownership Interests of the Purchasers
......................... 60


Section 14.5    Confidentiality
...................................................................................
61


Section 14.6    Bankruptcy Petition
........................................................................... 61


Section 14.7    Limitation of
Liability........................................................................
62


Section 14.8    CHOICE OF LAW
............................................................................ 62


Section 14.9    CONSENT TO
JURISDICTION....................................................... 62


Section 14.10    WAIVER OF JURY
TRIAL.............................................................. 63


Section 14.11    Integration; Binding Effect; Survival of Terms
................................. 63


Section 14.12    Counterparts; Severability; Section
References................................. 63


Section 14.13    Agent
Roles........................................................................................
63


Section 14.14    Characterization
.................................................................................
64


Section 14.15    Confirmation and Ratification of Terms
............................................ 64


Section 14.16    Excess
Funds......................................................................................
65


Section 14.17    Patriot Act
..........................................................................................
65


Section 14.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..................................................................................
65






--------------------------------------------------------------------------------




Exhibits and Schedules


Exhibit I
Definitions
Exhibit II
Form of Purchase Notice
Exhibit III
Legal Names; Jurisdictions of Organization; Locations of Records; Federal
Employer Identification Numbers; State Organizational Identification Numbers
Exhibit IV
[Reserved]
Exhibit V
Form of Compliance Certificate
Exhibit VI
Form of Assignment Agreement
Exhibit VII
Credit and Collection Policy
Exhibit VIII
[Reserved]
Exhibit IX
Form of Monthly Report
Exhibit X
[Reserved]
Exhibit XI
Form of Reduction Notice
Exhibit XII
Form of Letter of Credit Application
 
 
Schedule A
Commitments, Wiring Instructions, Related Financial Institutions, LC Banks,
Conduits and Managing Agents
Schedule B
Documents to be Delivered to the Agent
Schedule C
Notice Address
Schedule D
Concentration Limit
Schedule E
Subject Conversion Condition Documents
Schedule F
Documents to be Delivered to the Agent following the date hereof











--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


This Fourth Amended and Restated Receivables Purchase Agreement, dated as of
November 1, 2013, is entered into by and among Cardinal Health Funding, LLC, a
Nevada limited liability company (“Seller”), Griffin Capital, LLC, a Nevada
limited liability company (“Griffin”), not in its individual capacity but solely
as initial Servicer (the Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”), the entities listed on Schedule A to this Agreement
under the heading “Financial Institutions” (together with their respective
successors and assigns hereunder, the “Financial Institutions”), the entities
listed on Schedule A to this Agreement under the heading “LC Banks” (together
with their respective successors and assigns hereunder, the “LC Banks”), the
entities listed on Schedule A to this Agreement under the heading “Conduits”
(together with any of their respective successors and assigns hereunder, the
“Conduits”), the entities listed on Schedule A to this Agreement under the
heading “Managing Agents” (together with any of their respective successors and
assigns hereunder, the “Managing Agents”) and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
“Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.


PRELIMINARY STATEMENTS


The parties hereto (other than PNC in its capacity as an LC Bank) have entered
into that certain Third Amended and Restated Receivables Purchase Agreement,
dated as of November
19, 2007 (as amended up to the date hereof, the “Existing Agreement”).


Seller has transferred and assigned to the Purchasers pursuant to the Existing
Agreement, and desires to continue to transfer and assign to the Purchaser’s
pursuant to this Agreement, Purchaser Interests from time to time.


Each Conduit may, in its absolute and sole discretion, purchase the Purchaser
Interests from Seller from time to time.


In the event that any Conduit declines to make any purchase of Purchaser
Interests or if the related Purchaser Group does not include a Conduit, the
applicable Related Financial Institution(s) will, at the request of Seller,
purchase such Purchaser Interests from time to time on the terms and subject to
the conditions set forth herein.


On the terms and subject to the conditions set forth herein, the LC Banks have
agreed to issue Letters of Credit, and each Financial Institution has agreed to
acquire risk participations in such Letters of Credit.


BTMUNY has been requested and is willing to act as Agent on behalf of the
Purchasers and Managing Agents in accordance with the terms hereof.


The parties hereto now desire to amend and restate the Existing Agreement in its
entirety to read as set forth herein.


AGREEMENT




--------------------------------------------------------------------------------






Now therefore, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, the Existing Agreement is hereby amended and
restated in its entirety to read as follows:


ARTICLE I. PURCHASE ARRANGEMENTS


Section 1.1    Purchase Facility.


(a) On the terms and subject to the conditions set forth herein, the Seller may,
from time to time prior to the Amortization Date (but not more often than six
times per calendar month), instruct (i) the Purchaser Groups ratably (based on
the Commitments of their respective Related Financial Institutions) to make
purchases of and reinvestments in Purchaser Interests, and each such purchase or
reinvestment by a Purchaser Group shall be funded by (x) a Conduit (if any) in
such Purchaser Group if such Conduit elects to make such purchase or
reinvestment in its sole and absolute discretion (it being understood and agreed
that no Conduit shall have any obligation to fund any purchase or reinvestment
hereunder), or (y) by the Related Financial Institution(s) in such Purchaser
Group if such Purchaser Group does not include a Conduit or if the Conduit(s) in
such Purchaser Group decline(s) to make such purchase or reinvestment, or (ii)
any LC Bank to issue Letters of Credit in return for Purchaser Interests, and
upon each such issuance, each Financial Institution shall (and shall be deemed
to) purchase a risk participation in such Letters of Credit and shall be
required to make LC Participation Advances in connection with any draws under
such Letters of Credit equal to such Financial Institution’s Pro Rata Share of
such draws. In connection with each such purchase, reinvestment or issuance, the
Seller shall (and shall be deemed to) sell and assign the related Purchaser
Interests to the Agent for the benefit of the Purchasers. Notwithstanding
anything set forth in this Section 1.1(a) or otherwise herein to the contrary,
under no circumstances shall any Purchaser be obligated to fund any purchase of,
or reinvestment in, any Purchaser Interest or issue any Letter of Credit, as
applicable, if, after giving effect thereto:


(i)    the sum of the Aggregate Capital plus the LC Exposure, would exceed the
Purchase Limit;


(ii)    the LC Exposure would exceed the LC Facility Limit;


(iii) the sum of (A) such Purchaser’s outstanding Capital, plus (B) the
outstanding Capital of all other Purchasers in such Purchaser’s Purchaser Group,
plus (C) such Purchaser’s Purchaser Group’s Pro Rata Share of the LC Exposure,
would exceed the Purchaser Group Commitment of such Purchaser Group;


(iv) if such Purchaser is a Financial Institution, the sum of such Financial
Institution’s outstanding Capital plus such Financial Institution’s Pro Rata
Share of the LC Exposure, would exceed such Financial Institution’s Commitment;


(v)    the amounts then available to be drawn under all outstanding Letters of
Credit issued by any LC Bank would exceed its LC Limit; or


(vi)    the aggregate of all Purchaser Interests would exceed 100%;


provided, however, that, for the avoidance of doubt, none of the foregoing
conditions shall apply to any




--------------------------------------------------------------------------------




Financial Institution’s obligation to fund LC Participation Advances hereunder.
The Seller may, subject to this clause (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy any LC Reimbursement Obligation to the LC Bank and the Financial
Institutions pursuant to Section 1.8 below.


Notwithstanding anything herein to the contrary, no LC Bank shall have any
obligation hereunder to issue, and shall not issue, any Letters of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any Sanctioned Country,
except, in each case, to the extent such use is licensed by OFAC and otherwise
authorized under applicable law or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.


(b) Seller may, upon at least 10 Business Days’ notice to the Agent and each
Managing Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit (but not below
the amount that would cause the Aggregate Capital plus the LC Exposure to exceed
the Purchase Limit or the LC Exposure to exceed the LC Facility Limit); provided
that (i) each partial reduction of the Purchase Limit shall be in an amount
equal to $5,000,000 or an integral multiple thereof and (ii) in connection with
each such termination or reduction of the Purchase Limit, the Financial
Institutions’ respective Commitments and the Purchaser Groups’ respective
Purchaser Group Commitments, in each case, shall be automatically terminated in
whole or ratably reduced in part (as the case may be) by an amount (in the
aggregate for all Financial Institutions and Purchaser Groups) equal to such
termination or reduction in the Purchase Limit.


Section 1.2 Increases. Seller will provide the Agent and each Managing Agent
with notice by at least 12:00 noon (New York time) one Business Day (or, with
respect to the issuance of a Letter of Credit, three Business Days) prior in a
form set forth as Exhibit II hereto of each Incremental Purchase (other than an
LC Reimbursement Purchase deemed requested pursuant to Section 1.8) (each such
notice, a “Purchase Notice”). Each Purchase Notice shall be subject to Section
6.2 hereof and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $1,000,000
and shall be in integral multiples of $100,000 thereafter), whether the issuance
of a Letter of Credit is being requested (in which case, the Purchase Notice
shall specify the applicable LC Bank and shall include the related documents and
information specified in Section 1.6(a)) and date of purchase and, in the case
of an Incremental Purchase to be funded by any of the Financial Institutions,
the requested Discount Rate and Tranche Period. Following receipt of a Purchase
Notice (other than a Purchase Notice that requests only the issuance of a Letter
of Credit), each Managing Agent will promptly notify the Purchasers in its
Purchaser Group of such Purchase Notice.


On the date of each Incremental Purchase (other than an LC Reimbursement
Purchase deemed requested pursuant to Section 1.8, which shall be funded in
accordance with such Section), subject to satisfaction of the applicable
conditions set forth in Section 1.1(a), this Section 1.2 and Article VI, (i) in
the case of any Incremental Purchase other than the issuance of a Letter of
Credit, the Purchasers in each Purchaser Group (which may be Conduits and/or
Financial Institutions, as determined in accordance with Section 1.1(a)) will
deposit (or will initiate a deposit and, if requested, will provide the Seller
the related wire confirmation number) to the Facility Account, in immediately
available funds, no later than 1:00 p.m. (New York time), an amount equal to
such Purchaser Group’s Pro Rata Share of the aggregate Purchase Price of such
Incremental Purchase, and (ii) in the case of the issuance of a Letter of
Credit, such Letter of Credit shall be issued in accordance with Sections 1.5
and 1.6.


Each Purchaser’s obligations hereunder shall be several, such that the failure
of any Purchaser to make available to Seller any funds in connection with any
purchase shall not relieve any other Purchaser




--------------------------------------------------------------------------------




of its obligation, if any, hereunder to make funds available on the date of such
purchase, but no Purchaser shall be responsible for the failure of any other
Purchaser to make funds available in connection with any purchase.


Section 1.3 Decreases. Seller will provide the Agent and each Managing Agent
with prior written notice substantially in the form of Exhibit XI (a “Reduction
Notice”) in conformity with the Required Notice Period of any proposed reduction
of Aggregate Capital on any Settlement Date from Collections and each Managing
Agent will promptly notify each Purchaser in such Managing Agent’s Purchaser
Group of such Reduction Notice after such Managing Agent’s receipt thereof. Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of the Aggregate Capital shall occur (which date
shall give effect to the applicable Required Notice Period), and (ii) the
aggregate amount by which the Aggregate Capital will be reduced (the “Aggregate
Reduction”), which shall be applied to reduce the Capital of the various
Purchasers ratably (based on the amount of their respective outstanding
Capital). Only one (1) Reduction Notice shall be outstanding at any time.
Notwithstanding the foregoing, the Aggregate Reduction will not be made if the
Amortization Date shall have occurred for any reason on or prior to the Proposed
Reduction Date. Concurrently with any reduction of Aggregate Capital pursuant to
this Section, Seller shall pay to the applicable Purchasers all Broken Funding
Costs (if any) arising as a result of such reduction.


Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Documents shall be paid or deposited (or such Seller Party shall
initiate a payment or deposit and, if requested, will provide the Agent or any
Managing Agent the related wire confirmation number) in accordance with the
terms hereof no later than 12:00 noon (New York time) on the day when due in
immediately available funds, and if not received (or if such payment or deposit
is not initiated) before 12:00 noon (New York time) shall be deemed to be
received on the next succeeding Business Day. If such amounts are payable to a
Purchaser, they shall be paid to such Purchaser by wire transfer of immediately
available funds in accordance with the “Wiring Instructions” specified for such
Purchaser on Schedule A or in accordance with such other wiring instructions
specified by such Purchaser (or its Managing Agent) in writing to each other
party hereto. If such amounts are payable to the Agent, they shall be paid to
the Agent with the “Wiring Instructions” specified for the Agent on Schedule A
or in accordance with such other wiring instructions specified by the Agent in
writing to each other party hereto. All computations of Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
(or, if calculated by reference to the Prime Rate, 365 or 366 days, as
applicable) for the actual number of days elapsed. If any amount hereunder or
under any other Transaction Document shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.


Section 1.5 Letters of Credit. Upon the request of the Seller pursuant to a
Purchase Notice delivered in accordance with Section 1.2 and subject to all
applicable terms and conditions set forth herein (including, without limitation,
those conditions set forth in Section 1.1(a), Section 1.2, Section 1.6 and
Article VI), the applicable LC Bank shall issue or cause the issuance of Letters
of Credit on behalf of the Seller or its assignee or subassignees (and, if
applicable, on behalf of, or for the account of, the Performance Guarantor, an
Originator or an Affiliate of an Originator in favor of such beneficiaries as
the Performance Guarantor, such Originator or such Affiliate may elect). For the
avoidance of doubt, Yield shall accrue on all amounts drawn under Letters of
Credit for each day on and after the applicable LC Reimbursement Date so long as
such drawn amounts shall have not been reimbursed to the applicable LC Bank
pursuant to the terms hereof.






--------------------------------------------------------------------------------




Section 1.6    Issuance of Letters of Credit; Participations.


(a) In accordance with Section 1.2, the Seller may from time to time request
that an LC Bank issue a Letter of Credit by completing and delivering to the
Agent and such LC Bank a Purchase Notice together with (i) a Letter of Credit
Application completed to the satisfaction of the Agent and such LC Bank, and
(ii) such other certificates, documents and other papers and information as the
Agent and such LC Bank may reasonably request. The Seller will also have the
right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with the LC
Bank upon any amendment, extension or renewal of any Letter of Credit.


(b) Each Letter of Credit will, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after the date of issuance, extension or renewal, as the case may
be, of such Letter of Credit and in no event later than twelve (12) months after
the Scheduled Facility Termination Date. The terms of each Letter of Credit may
include customary “evergreen” provisions providing that such Letter of Credit’s
expiry date shall automatically be extended for additional periods not to exceed
twelve (12) months unless, not less than thirty (30) days (or such longer period
as may be specified in such Letter of Credit) (the “LC Expiry Notice Date”)
prior to the applicable expiry date, the applicable LC Bank delivers written
notice to the Seller and the beneficiary thereof declining such extension;
provided, however, that if (x) any such extension would cause the expiry date of
such Letter of Credit to occur after the date that is twelve (12) months after
the Scheduled Facility Termination Date or (y) the applicable LC Bank determines
that any condition precedent (including, without limitation, those set forth in
Section 1.1(a) or Exhibit VI) to issuing such Letter of Credit hereunder (as if
such Letter of Credit were then being first issued) is not satisfied (other than
any such condition requiring the Seller to submit a Purchase Notice or Letter of
Credit Application in respect thereof), then such LC Bank, in the case of clause
(x) above, may (or, at the written direction of any Financial Institution,
shall) or, in the case of clause (y) above, shall, use reasonable efforts in
accordance with (and to the extent permitted by) the terms of such Letter of
Credit to prevent the extension of such expiry date (including notifying the
Seller and the beneficiary of such Letter of Credit in writing prior to the LC
Expiry Notice Date that such expiry date will not be so extended). Each Letter
of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
applicable LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by such LC Bank, as determined by such LC Bank.


(c) Immediately upon the issuance by an LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), such LC Bank
shall be deemed to have sold and transferred to each Financial Institution, and
each Financial Institution shall be deemed irrevocably and unconditionally to
have purchased and received from such LC Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such Financial
Institution’s Pro Rata Share, in such Letter of Credit, each drawing made
thereunder and the obligations of the Seller hereunder with respect thereto, and
any security therefor or guaranty pertaining thereto. Upon any change in the
Commitments or Pro Rata Shares of the Financial Institutions pursuant to this
Agreement, it is hereby agreed that, with respect to all outstanding Letters of
Credit and unreimbursed drawings thereunder, there shall be an automatic
adjustment to the participations pursuant to this Section 1.6(c) to reflect the
new Pro Rata Shares of the assignor and assignee Financial Institutions or of
all Financial Institutions with Commitments, as the case may be. In the event
that an LC Bank makes any payment under any Letter of Credit and the Seller
shall not have reimbursed such amount in full to such LC Bank pursuant to
Section 1.8(a) or 1.8(b), each




--------------------------------------------------------------------------------




Financial Institution that has not made an LC Reimbursement Purchase in
accordance with Section 1.8(b) will be obligated to make LC Participation
Advances with respect to such Letter of Credit in accordance with Section
1.8(c).


Section 1.7 Requirements For Issuance of Letters of Credit. The Seller shall
authorize and direct the LC Bank to name the Seller, the Performance Guarantor,
an Originator or an Affiliate of an Originator as the “Applicant” or “Account
Party” of each Letter of Credit.


Section 1.8    Disbursements, Reimbursement.


(a) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable LC Bank will promptly notify
the Agent who will notify the Seller and each Managing Agent of such request,
and the applicable LC Bank will honor such drawing if and when required pursuant
to the terms of the applicable Letter of Credit (the date on which an LC Bank
honors a drawing on a Letter of Credit, the “Honor Date”). The Seller shall
reimburse (such obligation to reimburse the LC Bank, the “LC Reimbursement
Obligation”) the LC Bank (i) if the Seller shall have received notice of such
drawing prior to 10:00 a.m. (New York time) on any Business Day, by no later
than 2:00 p.m. (New York time) on such Business Day or (ii) otherwise, by noon
(New York time) on the Business Day immediately following the day that the
Seller receives such notice (each such date for reimbursement, an “LC
Reimbursement Date”) in an amount equal to the amount so paid by such LC Bank;
provided, however, that recourse to the Seller for the LC Reimbursement
Obligation shall be limited to the Collateral and all of the other rights,
interests and assets from time to time owned by the Seller (including all rights
and interests of the Seller under or in connection with the Transaction
Documents). For the avoidance of doubt, no Cardinal Entity (other than the
Seller) or any other account party on a Letter of Credit (unless such account
party is the Seller) shall have any obligation to reimburse the LC Bank or any
other Person for a drawing under a Letter of Credit or shall otherwise be
required to fund or perform the Reimbursement Obligation hereunder on behalf of
the Seller or otherwise.


(b) Upon receipt of a notice of a drawing under a Letter of Credit pursuant to
clause (a) above, unless the Seller shall have already satisfied the
Reimbursement Obligation from its own funds, (i) the Seller will be deemed
(without further action or notice) to have requested that an Incremental
Purchase (each such Incremental Purchase, an “LC Reimbursement Purchase”) be
made on the applicable LC Reimbursement Date in an amount equal to such LC
Reimbursement Obligation, (ii) the Agent will notify each Managing Agent of such
requested LC Reimbursement Purchase and (iii) interest shall accrue and be owing
by the Seller to the LC Bank on such amount so paid by such LC Bank between such
Honor Date and the LC Reimbursement Date at a rate per annum equal to the
Discount Rate at such time; provided, however, that recourse to the Seller for
such interest payment obligations shall be limited to the Collateral and all of
the other rights, interests and assets from time to time owned by the Seller
(including all rights and interests of the Seller under or in connection with
the Transaction Documents). Subject to satisfaction of the conditions set forth
in Section 1.1(a) and Article VI, a Reimbursement Purchase will be made on the
LC Reimbursement Date by the Purchasers in each Purchaser Group (which may be
Conduits and/or Financial Institutions, as determined in accordance with Section
1.1(a)) by delivering their respective Pro Rata Shares of such LC Reimbursement
Purchase (or, in the case of a Defaulting Financial Institution, by the Agent
using funds in the LC Collateral Account, if available, to fund such Defaulting
Financial Institution’s Pro Rata Share of the Reimbursement Purchase) directly
to the applicable LC Bank on behalf of the Seller in respect of the Seller’s LC
Reimbursement Obligation. In the event an LC Bank is not reimbursed for the full
amount of any drawing under any Letter of Credit by the applicable time on any
LC Reimbursement Date (including, without limitation, because the conditions
precedent to an LC Reimbursement Purchase deemed to have been requested by the
Seller pursuant to this Section are not




--------------------------------------------------------------------------------




satisfied), such LC Bank will promptly notify the Agent who will promptly notify
each Financial Institution (or its Managing Agent) thereof (which notice may be
delivered in writing, orally or by e-mail).


(c) Upon its (or its Managing Agent’s) receipt of any notice (including, without
limitation, oral notice) pursuant to Section 1.8(b) that an LC Bank has not been
reimbursed for the full amount of any drawing under any Letter of Credit by the
applicable time on the applicable LC Reimbursement Date, each Financial
Institution shall make available to such LC Bank an amount in immediately
available funds equal to its Pro Rata Share of the amount of the drawing (an “LC
Participation Advance”). For the avoidance of doubt, each Financial Institutions
obligation under this clause (c) shall be binding upon such Financial
Institution notwithstanding the limitation on recourse to the Seller set forth
in Section 1.8(a). If any Financial Institution so notified fails to make
available to the applicable LC Bank the amount of such Financial Institution’s
Pro Rata Share of such amount by 4:00 p.m. (New York time) on the LC
Reimbursement Date, then interest shall accrue on such Financial Institution’s
obligation to make such payment, from the LC Reimbursement Date to the date on
which such Financial Institution makes such payment (i) at a rate per annum
equal to the Federal Funds Rate during the first three days following the LC
Reimbursement Date and (ii) at a rate per annum equal to the Prime Rate on and
after the fourth day following the LC Reimbursement Date. Each Financial
Institution’s Commitment to make LC Participation Advances to the LC Banks in
respect of participation interests acquired by it pursuant to Section 1.6(c)
shall survive and continue (notwithstanding the occurrence of the Amortization
Date or any other termination of the purchase facility evidenced by this
Agreement) until the last to occur of the following events: (i) the applicable
LC Bank ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder, (ii) no Letter of Credit issued hereunder remains outstanding and
un-cancelled or (iii) all Persons (other than the Seller) have been fully
reimbursed for all payments made under or relating to Letters of Credit.


Section 1.9    Repayment of LC Participation Advances.


(a) Upon receipt by an LC Bank for its account of immediately available funds
from or for the account of the Seller (i) in reimbursement of any payment made
by such LC Bank under a Letter of Credit with respect to which any Financial
Institution has made an LC Participation Advance to such LC Bank, or (ii) in
payment of Yield on the LC Reimbursement Purchases made or deemed to have been
requested in connection with any such draw, such LC Bank will pay to each
Financial Institution, ratably (based on the outstanding drawn amounts funded by
each Financial Institution in respect of such Letter of Credit), in the same
funds as those received by the LC Bank.


(b) If an LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to such LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each Financial Institution shall, on demand
of the LC Bank, forthwith return to such LC Bank the amount of its Pro Rata
Share of any amounts so returned by such LC Bank (including any interest on such
amounts owing by such LC Bank to the Seller, or to a trustee, receiver,
liquidator, custodian, or any official in any insolvency proceeding) plus
interest at the Federal Funds Rate, from the date the payment was returned by
such LC Bank through, but not including, the date the payment is returned by
such Financial Institution.


(c) If any Letters of Credit are outstanding and undrawn on the Amortization
Date, the LC Collateral Account shall be funded from Collections (or, in the
Seller’s sole discretion, by other funds available to the Seller) in an amount
equal to the aggregate undrawn face amount of such Letters of Credit plus all
related fees to accrue through the stated expiration dates thereof (such fees to
accrue, as reasonably estimated by the applicable LC Bank, the “LC Fee
Expectation”).




--------------------------------------------------------------------------------






(d) Funds in the LC Collateral Account will be used to reimburse the LC Banks
and (to the extent they have unreimbursed LC Participation Advances) the
Financial Institutions for fees related to the Letters of Credit and for any
draws on the Letters of Credit and LC Participation Advances which have not been
reimbursed by the Seller or repaid from Collections. On each Settlement Date
funds (if any) then on deposit in the LC Collateral Account shall be released to
the Servicer for application as Collections in accordance with Article II to the
extent that, after giving effect to such release and all distributions of
Collections and any Purchases on such Settlement Date, (i) the Purchaser
Interest will not exceed 100%, and (ii) only if the Amortization Date has
occurred, the amount of the funds on deposit in the LC Collateral Account will
not be less than 100% of the LC Exposure at such time, plus the amount of the LC
Fee Expectation at such time. Any funds on deposit in the LC Cash Collateral
Account after all Letters of Credit have expired, all draws on the Letters of
Credit have been reimbursed, all LC Participation Advances have been repaid, all
fees due with respect to the Letters of Credit have been paid in full, and the
Amortization Date has occurred, shall be applied as Collections in accordance
with Article II.


Section 1.10 Documentation. The Seller agrees to be bound by the terms of each
Letter of Credit Application and by the applicable LC Bank’s reasonable
interpretations of any Letter of Credit issued hereunder and by each LC Bank’s
written regulations and customary practices relating to letters of credit,
though the LC Bank’s reasonable interpretation of such regulations and practices
may be different from the Seller’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern. It
is understood and agreed that, except in the case of gross negligence or willful
misconduct by an LC Bank, such LC Bank shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Seller’s or the account party’s instructions or those contained in the Letters
of Credit or any modifications, amendments or supplements thereto.


Section 1.11 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, an LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.


Section 1.12 Nature of LC Participations and LC Reimbursement Obligations. Each
Financial Institution’s obligation in accordance with this Agreement to make LC
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the applicable LC Bank upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Article I under
all circumstances, including the following circumstances:


(i) any set-off, counterclaim, recoupment, defense or other right which such
Financial Institution may have against any LC Bank, the Agent, any Managing
Agent, any Purchaser, any Seller Party or any other Person for any reason
whatsoever;


(ii) the failure of any Seller Party or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of LC
Participation Advances hereunder;


(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim,




--------------------------------------------------------------------------------




recoupment, defense or other right which any Seller Party, any Originator or any
Affiliate thereof on behalf of which a Letter of Credit has been issued may have
against any LC Bank, the Agent, any Managing Agent, any Purchaser, any Seller
Party or any other Person for any reason whatsoever;
(iv) any claim of breach of warranty that might be made by any Seller Party, any
LC Bank, any Financial Institution, any other Purchaser, the Agent, any Managing
Agent or any other Person against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which any Seller Party,
any LC Bank, any Financial Institution, any other Purchaser, the Agent, any
Managing Agent or any other Person may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any LC Bank, any Financial Institution, the Agent, any Purchaser or any Managing
Agent or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Seller Party or any Affiliate of any Seller
Party and the beneficiary for which any Letter of Credit was procured);


(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the Agent,
any LC Bank, any Financial Institution, any Managing Agent, any Purchaser or any
Seller Party has been notified thereof;


(vi) payment by an LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of such LC Bank;


(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(viii) any failure by an LC Bank or any of its Affiliates to issue any Letter of
Credit in the form requested by the Seller, unless such LC Bank has received
written notice from the Seller of such failure within three Business Days after
the LC Bank shall have furnished the Seller a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;


(ix)    any Material Adverse Effect;


(x) any breach of this Agreement or any other Transaction Document by any party
thereto;


(xi)    the bankruptcy or insolvency of any Seller Party, any Originator or any
Affiliate of the foregoing;


(xii) the fact that an Amortization Event or a Potential Amortization Event
shall have occurred and be continuing;






--------------------------------------------------------------------------------




(xiii)    the fact that this Agreement, any other Transaction Document or the
obligations of any Seller Party hereunder or thereunder shall have been
terminated; and


(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.


Section 1.13 Liability for Acts and Omissions. As between the Seller, on the one
hand, and the Agent, the LC Banks, the Financial Institutions, the Managing
Agents and the Purchasers, on the other, the Seller assumes all risks of the
acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Agent, the LC Banks, the Financial Institutions, the
Managing Agents or the Purchasers shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if any LC
Bank or any Financial Institution shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, electronic mail, cable, telegraph, telex,
facsimile or otherwise, whether or not they be encrypted; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent, the LC Banks, the Financial Institutions, the Managing
Agents and the Purchasers, including any governmental acts, and none of the
above shall affect or impair, or prevent the vesting of, any of any LC Bank’s
rights or powers hereunder. Nothing in the preceding sentence shall relieve any
LC Bank from liability for its gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Agent, the LC Banks,
the Financial Institutions, the Managing Agents or the Purchasers or their
respective Affiliates, be liable to any Seller Party or any other Person for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.


Without limiting the generality of the foregoing, the Agent, the LC Banks, the
Financial Institutions, the Managing Agents and the Purchasers and each of its
Affiliates (i) may rely on any written communication believed in good faith by
such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the applicable LC
Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure




--------------------------------------------------------------------------------




of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Agent, the LC Banks, the Financial Institutions, the Managing Agents or the
Purchasers or their respective Affiliates, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.


In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non- appealable
judgment of a court of competent jurisdiction, shall not put such LC Bank under
any resulting liability to any Seller Party, the Agent, any Financial
Institution, any other Purchaser, any Managing Agent or any other Person.


Section 1.14    Defaulting Financial Institutions.


(a) If any Financial Institution becomes a Defaulting Financial Institution at
any time when there are undrawn Letters of Credit outstanding, then such
Defaulting Financial Institution shall (i) within two (2) Business Days
following notice by any LC Bank, cash collateralize for the benefit of the LC
Banks a portion of the amount of the then outstanding Letters of Credit equal to
such Defaulting Financial Institution’s Pro Rata Share of the undrawn stated
amount of outstanding Letters of Credit by depositing such amount into the
Defaulting Financial Institution Account, and (ii) maintain funds in the
Defaulting Financial Institution Account to cash collateralize such Defaulting
Financial Institution’s Pro Rata Share of the undrawn stated amount of
outstanding Letters of Credit. The Agent shall apply funds deposited into the
Defaulting Financial Institution Account to satisfy a Defaulting Financial
Institution’s obligation to fund its portion of an LC Participation Advance
required to be made by such Defaulting Financial Institution.


(b) No amount payable by the Seller for the account of a Defaulting Financial
Institution (whether on account of Capital, Yield, fees, indemnity payments or
other amounts) shall be paid or distributed to such Defaulting Financial
Institution (or its Managing Agent), but instead shall be deposited to the
Defaulting Financial Institution Account until the amount therein is equal to
the amount of such Defaulting Financial Institution’s Pro Rata Share of the
stated amount of the undrawn Letters of Credit that is not cash collateralized,
and to the extent of any remaining amounts, to pay to such Defaulting Financial
Institution amounts owed to it.
(c) Any funds on deposit in the Defaulting Financial Institution Account after
all Letters of Credit have expired, all draws on the Letters of Credit have been
reimbursed, all LC Participation Advances have been repaid, all fees due with
respect to the Letters of Credit have been paid in full, and the Amortization
Date has occurred, shall be applied as Collections in accordance with Article
II.


(d) No Defaulting Financial Institution shall have any right to approve or
disapprove any amendment, waiver or consent under this Agreement (and any
amendment, waiver or consent which by its terms requires the consent of all
Financial Institutions or each affected Financial Institution may be effected
with the consent of the applicable Financial Institutions other than Defaulting
Financial Institutions), except that (x) the Commitment of any Defaulting
Financial Institution may not be increased or extended without the consent of
such Financial Institution and (y) any waiver, amendment or modification
requiring the consent of all Financial Institutions or each affected Financial
Institution that by its terms affects




--------------------------------------------------------------------------------




any Defaulting Financial Institution more adversely than other affected
Financial Institutions shall require the consent of such Defaulting Financial
Institution.


ARTICLE II. PAYMENTS AND COLLECTIONS


Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller will immediately pay to the Agent or relevant Purchaser
or Purchasers, as applicable, when due, for the account of the Agent or the
relevant Purchaser or Purchasers on a full recourse basis, (i) such fees as set
forth in each Fee Letter, (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be due and payable
by Seller and applied to reduce the outstanding Aggregate Capital or the LC
Adjusted Exposure in accordance with Sections 2.2 and 2.3 hereof), (v) all
amounts payable, if required, pursuant to Section 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or any Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller will immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections shall be held
in trust by Seller for the exclusive benefit of the Purchasers and the Agent.


Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by the Servicer prior to the Amortization
Date, (i) the Servicer shall set aside (x) the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and its related Conduit(s), if any, (y)
Collections to be used to effect any Aggregate Reduction in accordance with
Section 1.3 and (z) amounts necessary to pay Obligations due on the next
succeeding Settlement Date and (ii) Seller hereby requests and, subject to
Section 6.2, the Purchasers (other than any Terminating Financial Institutions
and their related Conduits, if any) hereby agree to make, simultaneously with
such receipt, a reinvestment (each a “Reinvestment”) with that portion of the
balance of each and every Collection and Deemed Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions and their related Conduits, if
any), such that after giving effect to such Reinvestment, the amount of Capital
of such Purchaser Interest and the LC Adjusted Exposure, in each case,
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital and the LC Adjusted Exposure, in each case, immediately
prior to such receipt (but giving effect to any reduction thereof pursuant to
application of an Aggregate Reduction).


On each Settlement Date prior to the occurrence of the Amortization Date, the
Servicer shall remit to the Agent’s or the applicable Purchaser’s account (or,
in the case of any amount to be applied in reduction of the LC Adjusted
Exposure, to the LC Collateral Account), no later than 12:00 noon (New York
time), the amounts set aside during the preceding Settlement Period that have
not been subject to a Reinvestment to be applied in the following order of
priority (if not previously paid in accordance with Section 2.1):


first, to reduce unpaid Obligations,




--------------------------------------------------------------------------------






second, to reduce the Capital of all Purchaser Interests of Terminating
Financial Institutions and their respective related Conduits (if any), applied
ratably to each Terminating Financial Institution (and its related Conduit(s),
if any) according to its respective Termination Percentage,


third, if applicable, to ratably reduce the Aggregate Capital of all Purchasers
(other than any Terminating Financial Institutions) and/or to reduce the LC
Adjusted Exposure by deposit of funds to the LC Collateral Account, in each
case, to the extent required to fund any Aggregate Reduction on such Settlement
Date in accordance with Section 1.3 or 2.6, as applicable, and


fourth, the balance, if any, to Seller on such Settlement Date.


Prior to the occurrence of the Amortization Date, each Terminating Financial
Institution (and its related Conduit(s), if any) shall be allocated a ratable
portion of Collections received from and after the Scheduled Facility
Termination Date that such Terminating Financial Institution did not consent to
extend (as to such Terminating Financial Institution and its related Conduit(s),
if any, the “Financial Institution Termination Date”), until such Terminating
Financial Institution’s and its related Conduit(s)’s (if any) Capital shall be
paid in full. This ratable portion shall be calculated on the Financial
Institution Termination Date of such Terminating Financial Institution as a
percentage (the “Termination Percentage”) equal to (i) Capital of such
Terminating Financial Institution outstanding on its Financial Institution
Termination Date, divided by (ii) the sum of (x) the Aggregate Capital
outstanding on such Financial Institution Termination Date and (y) the LC
Adjusted Exposure on such Financial
Institution Termination Date. Each Terminating Financial Institution’s
Termination Percentage shall remain constant prior to the Amortization Date. On
and after the Amortization Date, each Termination Percentage shall be
disregarded, and each Terminating Financial Institution’s Capital shall be
reduced ratably with all Financial Institutions in accordance with Section 2.3.


Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer will set aside and hold in trust, for the
holder of each Purchaser Interest, (a) the percentage evidenced by such
Purchaser Interest of all Collections and Deemed Collections received on such
day, (b) to the extent not set aside and held in trust pursuant to the
immediately preceding clause (a), an additional amount for payment to the LC
Collateral Account equal to the sum of (i) an amount necessary to reduce the LC
Adjusted Exposure to zero and (ii) an amount equal to the LC Fee Expectation at
such time, (c) an additional amount of Collections and Deemed Collections for
the payment of any Aggregate Unpaids owed by Seller and not previously paid by
Seller in accordance with Section 2.1 and (d) to the extent not set aside and
held in trust pursuant to the immediately preceding clause (c), an additional
amount for the payment of any amounts payable pursuant to Article X owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer will, at any time upon the request
from time to time by (or pursuant to standing instructions from) the Agent (i)
remit to the Agent’s or applicable Purchaser’s account (or in the case of
amounts applied in reduction of the LC Adjusted Exposure, to the LC Collateral
Account) the amounts set aside pursuant to the preceding sentence, and (ii)
apply such amounts to reduce the Capital associated with each such Purchaser
Interest, the LC Adjusted Exposure and any other Aggregate Unpaids.


Section 2.4 Application of Collections. If the amount of funds held in trust by
the Servicer are not sufficient to pay in full of the aforementioned amounts
pursuant to Section 2.2 or 2.3 (as applicable), the Servicer will distribute
such funds in the following order of priority:


first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in




--------------------------------------------------------------------------------




connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if Seller or one of its Affiliates is not then
acting as the Servicer,


second, to the reimbursement of the Agent’s, the Purchasers’ and the Managing
Agents’ costs of collection and enforcement of this Agreement,


third, ratably to the payment of all accrued and unpaid fees under any Fee
Letter, CP Costs and Yield,


fourth, to the ratable reduction of Aggregate Capital (without regard to any
Termination Percentage) until reduced to zero,


fifth, to the LC Collateral Account (i) the amount necessary to reduce the LC
Adjusted Exposure to zero and (ii) an amount equal to the LC Fee Expectation at
such time,


sixth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and


seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.


Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.


Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller will remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and will promptly pay to the Agent or
applicable Managing Agent(s) (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.


Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
will pay to the Purchasers (ratably based on the ratio of each Purchaser’s
Capital at such time to the Aggregate Capital at such time) and/or, to the
extent the LC Adjusted Exposure is greater than zero, shall deposit to the LC
Collateral Account, in either case, within one (1) Business Day, an amount or
amounts to be applied to reduce the Aggregate Capital or to reduce the LC
Adjusted Exposure (as the case may be), such that after giving effect to such
payment and/or deposit the aggregate of the Purchaser Interests equals or is
less than 100%.


Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing written notice to the Agent
and each Managing Agent in accordance with the Required Notice Period), at any
time when the sum of the Aggregate Capital plus the LC Adjusted Exposure is less
than an amount equal to 10.0% of the maximum sum of the Aggregate Capital plus
the LC




--------------------------------------------------------------------------------




Adjusted Exposure at any time since November 19, 2007, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser, any Managing
Agent or the Agent.


Section 2.8 Demand for Payment of Demand Loans. At any time when any Seller
Party is required to make any payment hereunder and such Seller Party does not
have sufficient funds to make such payment, Seller shall demand payment of the
Demand Loans (or such portion of the Demand Loans as would be sufficient to make
such payment) and remit the amount received as a result of such demand to the
Servicer, the Purchasers or the Agent (as applicable) for disposition as
provided herein.


ARTICLE III. CONDUIT FUNDING


Section 3.1 CP Costs. Seller will pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Conduits for each day that any
Capital in respect of any such Purchaser Interest is outstanding.


Section 3.2 CP Costs Payments. On each Settlement Date, Seller will pay to each
Conduit an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the Capital associated with all Purchaser Interests of such Conduit for the
immediately preceding Accrual Period in accordance with Article II.


Section 3.3 Calculation of CP Costs. On each Determination Date, each Conduit
will calculate the aggregate amount of its CP Costs for the applicable Accrual
Period and will notify the Seller of such aggregate amount.


ARTICLE IV.
FINANCIAL INSTITUTION FUNDING


Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof. Until Seller gives notice to the Agent and the applicable
Managing Agent(s) of another Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Prime
Rate. If any Purchaser Interest of any Conduit is assigned or transferred to, or
funded by, any Related Financial Institution of such Conduit pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Prime Rate in accordance with the terms and conditions hereof as if each such
Purchaser Interest was held by a Financial Institution, and with respect to each
such Purchaser Interest, the assignee or transferee thereof or lender with
respect thereto shall be deemed to be a Financial Institution in the
transferring Conduit’s Purchaser Group solely for the purposes of Sections 4.1,
4.2, 4.3, 4.4 and 4.5.


Section 4.2 Calculation of Yield; Yield Payments. On each Determination Date,
each Financial Institution shall notify the Agent or its Managing Agent, as
applicable (and the Agent and Managing Agents shall promptly notify Seller), of
the aggregate amount of accrued and unpaid Yield owing in respect of such




--------------------------------------------------------------------------------




Financial Institution’s Purchaser Interests which is to be paid on the next
occurring Settlement Date. On the Settlement Date for each Purchaser Interest of
the Financial Institutions, Seller will pay to each Financial Institution an
aggregate amount equal to all accrued and unpaid Yield for the entire Tranche
Period of each Purchaser Interest funded by such Financial Institution in
accordance with Article II.


Section 4.3 Selection and Continuation of Tranche Periods. (a) With consultation
from (and approval by) the Agent and the applicable Managing Agent, Seller will
from time to time request Tranche Periods for the Purchaser Interests of the
Financial Institutions, provided that, if at any time the Financial Institutions
shall have a Purchaser Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period shall end on the date specified in clause
(A) of the definition of Settlement Date.


(b) Seller, the Agent or the applicable Managing Agent, upon notice to and
consent by the other received at least three (3) Business Days prior to the last
day of a Tranche Period (the “Terminating Tranche”) for any Purchaser Interest,
may, effective on such last day, divide any such Purchaser Interest into
multiple Purchaser Interests by subdividing the associated Capital for such
Purchaser Interest into smaller amounts of Capital or combine any such Purchaser
Interest with one or more other Purchaser Interests which either have a
Terminating Tranche ending on such day or are newly created on such day by
combining the associated Capital for such Purchaser Interests, provided, that in
no event may a Purchaser Interest of any Purchaser be combined with a Purchaser
Interest of any other Purchaser.


Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 12:00 noon (New York time): (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Prime Rate is being requested as a new Discount Rate, give
the Agent or the applicable Managing Agent irrevocable notice of the new
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche. Until Seller gives notice to the Agent or the applicable Managing Agent
of another Discount Rate, the initial Discount Rate for any Purchaser Interest
transferred to the Financial Institutions pursuant to the terms and conditions
hereof (or assigned or transferred to, or funded by, any Related Financial
Institution pursuant to any Funding Agreement or to or by any other Person)
shall be the Prime Rate.


Section 4.5    Suspension of the LIBO Rate.


(a) If any Financial Institution notifies the Agent or its Managing Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
or such Managing Agent, as applicable, shall suspend the availability of the
LIBO Rate for the Financial Institutions in such Financial Institution’s
Purchaser Group and require Seller to select the Prime Rate for any Purchaser
Interest funded by the Financial Institutions in such Financial Institution’s
Purchaser Group accruing Yield at the LIBO Rate.


(b)    If less than all of the Financial Institutions in such Financial
Institution’s
Purchaser Group give a notice to the Agent or such Purchaser Group’s Managing
Agent pursuant to Section 4.5(a), each Financial Institution which gave such a
notice shall be obliged, at the request of Seller, the Conduit in such Financial
Institution’s Purchaser Group or the Agent or such Managing Agent,




--------------------------------------------------------------------------------




to assign all of its rights and obligations hereunder to (i) another Financial
Institution in such Financial Institution’s Purchaser Group or (ii) another
funding entity nominated by Seller or the Agent or such Managing Agent that is
acceptable to the Conduit in such Financial Institution’s Purchaser Group and
willing to participate in this Agreement through the Scheduled Facility
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions in such Financial Institution’s Purchaser Group and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions in such
Financial Institution’s Purchaser Group, and (ii) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).


Section 4.6    Extension of Scheduled Facility Termination Date.


(a) Seller may request one or more 364-day extensions of the Scheduled Facility
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Scheduled Facility Termination Date then in effect. After the Agent’s receipt of
any Extension Notice, the Agent shall promptly advise each Financial Institution
of such Extension Notice. Each Financial Institution may, in its sole
discretion, by a revocable notice (a “Consent Notice”) given to the Agent on or
prior to the 30th day prior to the Scheduled Facility Termination Date then in
effect (such period from the date of the Extension Notice to such 30th day being
referred to herein as the “Consent Period”), consent to such extension of such
Scheduled Facility Termination Date; provided, however, that, except as provided
in Section 4.6(b), such extension shall not be effective with respect to any of
the Financial Institutions if any one or more Financial Institutions: (i)
notifies the Agent during the Consent Period that such Financial Institution
either does not wish to consent to such extension or wishes to revoke its prior
Consent Notice or (ii) fails to respond to the Agent within the Consent Period
(each Financial Institution that does not wish to consent to such extension or
wishes to revoke its prior Consent Notice or fails to respond to the Agent
within the Consent Period is herein referred to as a “Non-Renewing Financial
Institution”). If none of the events described in the foregoing clauses (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Scheduled Facility Termination Date shall be irrevocably
extended until the date that is 364 days after the Scheduled Facility
Termination Date then in effect. The Agent shall promptly notify Seller of any
Consent Notice or other notice received by the Agent pursuant to this Section
4.6(a).


(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any Non-
Renewing Financial Institution or that the Scheduled Facility Termination Date
has not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent the names of one or
more institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the Non-
Renewing Financial Institution and of the Conduit(s) (if any) in its Purchaser
Group. Provided the proffered name(s) are acceptable to the Agent and the LC
Banks (in their sole discretion), the Agent shall notify the remaining Financial
Institutions of such fact, and, subject to clause (d) below, the then existing
Scheduled Facility Termination Date shall be extended for an additional
364 days upon satisfaction of the conditions for an assignment in accordance
with Section 12.1 and the Commitment of each Non-Renewing Financial Institution
shall be reduced to zero. If the rights and obligations under this Agreement and
the other applicable Transaction Documents of each Non-Renewing Financial
Institution and of the Conduit(s) (if any) in each of their Purchaser Groups are
not assigned as contemplated by this Section 4.6(b) (each such Non-Renewing
Financial Institution whose (or whose related Conduit’s) rights and obligations
under this Agreement and the other applicable Transaction Documents




--------------------------------------------------------------------------------




are not so assigned is herein referred to as a “Terminating Financial
Institution”) and at least one Financial Institution is not a Non- Renewing
Financial Institution, the then existing Scheduled Facility Termination Date
shall be extended for an additional 364 days; provided, however, that (i) the
Purchase Limit shall be reduced on the Financial Institution Termination Date
applicable to each Terminating Financial Institution by an aggregate amount
equal to the Terminating Commitment Availability of each Terminating Financial
Institution as of such date and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Financial
Institution (after application of Collections pursuant to Sections 2.2 and 2.3),
(ii) the Purchaser Group Commitment of each Purchaser Group shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Purchaser Group and (iii) the Commitment of each
Terminating Financial Institution shall be reduced to zero on the Financial
Institution Termination Date applicable to such Terminating Financial
Institution. Subject to clause (d) below, upon reduction to zero of all of the
Purchaser Interests of a Terminating Financial Institution and of its related
Conduit(s) (is any) (after application of Collections thereto pursuant to
Sections 2.2 and 2.3) and payment in full of all other amounts required to be
paid to such Terminating Financial Institution and such Conduit(s) (if any)
hereunder, all rights and obligations of such Terminating Financial Institution
and such Conduit(s) (if any) hereunder shall be terminated and such Terminating
Financial Institution and each such Conduit (if any) shall no longer be a
“Financial Institution” or a “Conduit”, as applicable; provided, however, that
the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution and any such
Conduit prior to its termination as a Financial Institution or Conduit, as
applicable.


(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution (other than its commitment to make LC
Participation Advances hereunder) shall be reduced to zero on the Scheduled
Facility Termination Date. Upon reduction to zero of the Commitment of a
Financial Institution, reduction of the LC Exposure to zero, reduction to zero
of the Capital of all of the Purchaser Interests of such Financial Institution
and of each Conduit (if any) in its Purchaser Group and payment in full of all
other amounts required to be paid to such Financial Institution and any such
Conduit hereunder all rights and obligations of such Financial Institution and
any such Conduit hereunder shall be terminated and such Financial Institution
and any such Conduit shall no longer be a “Financial Institution” or “Conduit”,
as applicable; provided, however, that the provisions of Article X shall
continue in effect for its benefit with respect to Purchaser Interests held by
such Financial Institution and any such Conduit prior to its termination as a
Financial Institution or Conduit, as applicable.
(d) Notwithstanding the foregoing, no extension of the Scheduled Facility
Termination Date pursuant to Section 4.6(b) shall occur at any time when the LC
Exposure is greater than zero unless each LC Bank has consented in writing to
such extension, which consents may be granted or withheld in each LC Bank’s sole
discretion.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, only as to itself and as applicable to it (on a several basis and
not jointly), subject to the last paragraph of this Section 5.1 and subject to
the limitations set forth in Section 6.2(i), on and as of the date hereof, the
date of each Incremental Purchase and the date of each Reinvestment that:


(a) Limited Liability Company Existence and Power. Such Seller Party is a
limited liability




--------------------------------------------------------------------------------




company duly organized, validly existing and in good standing under the laws of
its state of organization, and is duly qualified to do business and is in good
standing as a foreign entity, and has and holds all limited liability company
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted except where the failure to so qualify or so hold could not reasonably
be expected to have a Material Adverse Effect.


(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its limited liability
company powers and authority and have been duly authorized by all necessary
limited liability company action on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.


(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its articles of organization or operating agreement (or equivalent
organizational documents), (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.


(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.


(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit




--------------------------------------------------------------------------------




to state a material fact or any fact necessary to make the statements contained
therein not misleading.


(h) Jurisdiction of Organization; Places of Business, etc. Exhibit III correctly
sets forth such Seller Party’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
The offices where such Seller Party keeps all of its Records are located at the
address(es) listed on Exhibit III, or such other location of which the Agent and
each Managing Agent have been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed. Seller is a Nevada limited liability company and is a “registered
organization” (within the meaning of Section 9-102 of the UCC as in effect in
the State of Nevada).


(i) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number or bank departmental number of each Lock- Box, are listed in the
Collection Account Disclosure Letter or have been provided to the Agent in a
written notice that complies with Section 7.2(b). Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event. Each Seller
Party has taken all steps necessary to ensure that the Agent has “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
over all Lock-Boxes and Collection Accounts.


(j) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2013, no event has occurred that would have a material
adverse effect on (x) the financial condition or operations of the initial
Servicer and its Subsidiaries or (y) the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since June 30, 2013, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.


(k) Not an Investment Company. Such Seller Party is neither (i) an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute nor (ii) a “covered fund” under Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act. In determining that
it is not a “covered fund” under Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Seller relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act of 1940, as amended, or any successor statute.


(l) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.


(m) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material




--------------------------------------------------------------------------------




respects with the Credit and Collection Policy with regard to each Receivable
and the related Contract, and has not made any material change to such Credit
and Collection Policy, except such material change as to which the Agent and
each Managing Agent have been notified in accordance with Section 7.1(a)(vii).


(n) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement or in any calculation of the Net Receivables Balance
contained in any report delivered to the Agent was an Eligible Receivable on
such purchase date or date of such report, as the case may be.


(o) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis with respect to the Seller’s
acquisition of Receivables.


(p) Anti-Corruption Laws and Sanctions. Such Seller Party (or Performance
Guarantor on its behalf) has implemented and maintains in effect policies and
procedures designed to promote compliance by each Seller Party, its Subsidiaries
and its respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions, and such Seller Party, its Subsidiaries and to the
knowledge of such Seller Party, its respective employees, officers, directors
and agents (in their capacity as such) that will act in any capacity in
connection with or benefit from the facility established hereby, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not engaged in any activity that would reasonably be expected
to result in such Seller Party being designated as a Sanctioned Person. No
Seller Party or any Subsidiary is a Sanctioned Person.


(q) Except for the Permitted Linked Accounts, there are no “Linked Accounts” (as
defined in the Collection Account Agreement with Bank of America, National
Association) with respect to any Lock-Box Account or Collection Account
maintained at Bank of America, National Association.


Section 5.2 Additional Representations and Warranties of Seller. Seller hereby
further represents and warrants to the Agent, the Managing Agents and the
Purchasers, on and as of the date hereof, the date of each Incremental Purchase
and the date of each Reinvestment that:


(a) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.


(b) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
ownership interest in each Receivable, its Collections and the Related Security,
provided, however, that prior to the occurrence of an Amortization Event,
Seller’s interest in the Related Security shall be perfected only to the extent
that such Related Security is subject to Article 9 of the UCC and such interest
may be perfected by the filing of a financing statement.


(c) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each




--------------------------------------------------------------------------------




Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents, provided, that prior to the occurrence of
an Amortization Event, the Agent’s interest in the Related Security shall be
perfected only to the extent that such Related Security is subject to Article 9
of the UCC and such interest may be perfected by the filing of a financing
statement. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (on behalf of the Purchasers)
ownership or security interest in the Receivables, the Collections and the
Related Security, provided, that prior to the occurrence of an Amortization
Event, Agent’s interest in the Related Security shall be perfected only to the
extent that such Related Security is subject to Article 9 of the UCC and such
interest may be perfected by the filing of a financing statement).


(d) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.


(e) Ownership of Seller. Griffin owns, directly or indirectly, 100% of the
issued and outstanding membership or other equity interests of Seller, free and
clear of any Adverse Claim. Such membership and equity interests are validly
issued, fully paid and nonassessable, and there are no options, warrants or
other rights to acquire securities of Seller or any other equity interest in
Seller.


(f) Payments to Griffin; Collections. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to Griffin in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
Griffin of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended. In the case of this Agreement, each remittance of
Collections by the Seller to the Agent or any Purchaser hereunder will have been
(i) in payment of a debt incurred by the Seller in the ordinary course of
business or financial affairs of the Seller and (ii) made in the ordinary course
of business or financial affairs of the Seller. In the case of the Receivables
Sale Agreement, each remittance of Collections by Griffin to the Seller
thereunder will have been (i) in payment of a debt incurred by Griffin in the
ordinary course of business or financial affairs of Griffin and (ii) made in the
ordinary course of business or financial affairs of the Griffin. In the case of
any Griffin RPA, each remittance of Collections by the applicable Originator to
Griffin thereunder will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and (ii) made in the ordinary course of business or financial affairs
of such Originator.


(g) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase under the Existing Agreement and each purchase
hereunder, the Net Receivables Balance is at least equal to the sum of (i) the
Aggregate Capital, plus (ii) the LC Adjusted Exposure, plus (iii) the Aggregate
Reserves.


(h) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).




--------------------------------------------------------------------------------






Section 5.3 Financial Institution Representations and Warranties. Each Financial
Institution hereby represents and warrants to the Agent, to the LC Bank and to
the Conduit (if any) and the Managing Agent in such Financial Institution’s
Purchaser Group that:


(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.


(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or by which any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets. This Agreement has been duly authorized, executed and delivered
by such Financial Institution.


(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder, except that has
already been received.


(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).


ARTICLE VI.
CONDITIONS OF PURCHASES


Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under, and the effectiveness of,
this Agreement is subject to the conditions precedent that (a) the Agent shall
have received on or before the date of such purchase those documents listed on
Schedule B and (b) the Agent, each LC Bank and each Managing Agent shall have
received all fees and expenses required to be paid on or prior to the date
hereof pursuant to the terms of this Agreement and each Fee Letter.


Section 6.2 Conditions Precedent to All Incremental Purchases and Reinvestments.
Each Incremental Purchase of a Purchaser Interest and each Reinvestment (in each
case, for the avoidance of doubt, excluding any LC Participation Advance) shall
be subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment, Servicer shall have delivered to the Agent
and each Managing Agent on or prior to the date of such purchase, in form and
substance satisfactory to the Agent and such Managing Agent, all Monthly Reports
as and when due under Section 8.5 and all Weekly Reports and Daily Reports, if
required, as and when due under Section 8.5; (b) the Amortization Date shall not
have occurred; (c) the Agent and each Managing Agent shall have received such
other approvals, opinions or documents as it may reasonably request and (d) on
the date of each such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such




--------------------------------------------------------------------------------




Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):


(i) the representations and warranties set forth in Section 5.1 and 5.2 are true
and correct in all material respects on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date (other than the
representation and warranty set forth in Section 5.1(j), which representation
and warranty shall be true and correct on the date of the Initial Incremental
Purchase as though made on and as of such date);


(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization Event
or a Potential Amortization Event; and


(iii) none of the conditions or circumstances listed in sub-paragraphs (i)
through (vi) of Section 1.1(a) exist at the time of, or would be caused to exist
by, such Incremental Purchase or Reinvestment. It is expressly understood that
each Reinvestment shall, unless otherwise directed by the Agent or any
Purchaser, occur automatically on each day that the Servicer shall receive any
Collections without the requirement that any further action be taken on the part
of any Person and notwithstanding the failure of Seller to satisfy any of the
foregoing conditions precedent in respect of such Reinvestment. The failure of
Seller to satisfy any of the foregoing conditions precedent in respect of any
Reinvestment shall give rise to a right of the Agent, which right may be
exercised at any time on demand of the Agent, to rescind the related purchase
and direct Seller to pay to the Agent for the benefit of the Purchasers an
amount equal to the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.


ARTICLE VII. COVENANTS


Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants,
only as to itself and as applicable to it (on a several basis and not jointly),
as set forth below:


(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish or cause
to be furnished to the Agent, each LC Bank and each Managing Agent (provided,
that, for purposes of clauses (i), (ii), (iv), and (v) hereof, posting to EDGAR
or on the website of Cardinal Health, Inc. shall constitute delivery of such
reports, notices or filings to the Agent, each LC Bank and each Managing Agent):


(i) Annual Reporting. In the case of the Performance Guarantor, within one
hundred twenty (120) days after the close of each of its fiscal years, audited,
unqualified financial statements (which shall include balance sheets, statements
of income and retained earnings and a statement of cash flows) for Performance
Guarantor for such fiscal year certified in a manner reasonably acceptable to
the Agent by independent public accountants reasonably acceptable to the Agent.
In the case of the Seller, within one hundred twenty (120) days after the close
of each of its fiscal years, unaudited financial statements (which shall include
a balance sheet and a profit and loss statement).
(ii) Quarterly Reporting. In the case of the Performance Guarantor, within sixty
(60) days after the close of the first three (3) quarterly periods of each of
its fiscal years, balance sheets of Performance Guarantor as at the close of
each such period and statements of income and retained




--------------------------------------------------------------------------------




earnings and a statement of cash flows for Performance Guarantor for the period
from the beginning of such fiscal year to the end of such quarter, all certified
in a manner reasonably acceptable to the Agent by Performance Guarantor’s chief
financial officer.


(iii) Compliance Certificate. Together with the documents required to be
delivered pursuant to clauses (i) and (ii) above, a compliance certificate in
substantially the form of Exhibit V signed by an Authorized Officer of
Performance Guarantor.


(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Performance Guarantor copies of all financial statements,
reports and proxy statements so furnished.


(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Performance Guarantor or any of its Subsidiaries files with the Securities and
Exchange Commission.


(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, any Managing Agent (so long as the Agent is copied on such
communication) or any Purchaser (so long as each other Purchaser is copied on
such communication), copies of the same.


(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment and (B) if such proposed
change or amendment would be reasonably likely to materially adversely affect
the collectibility of the Receivables or materially decrease the credit quality
of any newly created Receivables, requesting the Agent’s, each LC Bank’s and
each Managing Agent’s consent thereto.


(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request (taking into consideration the burden and
expense, if any, imposed upon such Seller Party) in order to protect the
interests of the Agent and the Purchasers under or as contemplated by this
Agreement.


(b) Notices. Such Seller Party will notify the Agent, each LC Bank and each
Managing Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:


(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.


(ii) Judgment and Proceedings. (A) The entry of any judgment or decree against
Servicer or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Servicer and its Subsidiaries
exceeds $250,000 and (B) the entry of any judgment or decree or the institution
of any litigation, arbitration proceeding or governmental proceeding against
Seller.




--------------------------------------------------------------------------------






(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.


(iv) Termination Date. Subject to Section 7.2(f), the occurrence of the
“Termination Date” under and as defined in the Receivables Sale Agreement and
the termination of any Griffin RPA in accordance with its terms or otherwise.


(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.


(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain or qualify could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party (or Performance Guarantor
on its behalf) will maintain in effect and enforce, in all material respects,
policies and procedures designed to promote compliance by each Seller Party, its
Subsidiaries and its respective directors, officers and employees with
applicable Anti-Corruption Laws and applicable Sanctions.


(d) Audits. Such Seller Party will furnish to the Agent, each LC Bank and each
Managing Agent from time to time such information with respect to it and the
Receivables as the Agent, each LC Bank or each Managing Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Agent upon reasonable notice and at the sole cost of such
Seller Party, subject to the penultimate sentence of this Section 7.1(d), permit
the Agent, or its agents or representatives, (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Person relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Seller or the
Servicer having knowledge of such matters (the procedures described in the
foregoing clauses (i) and (ii) are referred to herein as an “Audit”). All such
examinations and visits shall be at the sole cost of such Seller Party;
provided, however, that (i) (A) for so long as no Amortization Event has
occurred and is continuing, (B) the Ratings Level then in effect is either
Ratings Level 1 or Ratings Level 2 and (C) the immediately preceding Audit was
satisfactory to the Agent and each Managing Agent in all material respects, such
cost shall be borne by such Seller Party not more than once per calendar year,
and (ii) (A) for so long as no Amortization Event has occurred and is
continuing, (B) the Ratings Level then in effect is either Ratings Level 3 or
Ratings Level 4 and (C) the immediately preceding Audit was satisfactory to the
Agent and each Managing Agent in all material respects, such cost shall be borne
by such Seller Party not more than twice per calendar year (although in no event
shall the foregoing proviso be construed to limit the Agent or its agents or
representatives to one or two, as applicable, Audits during any calendar year
period). The Agent will use commercially reasonable efforts to determine if the
costs and expenses to be incurred by the Agent in connection with any Audit are
estimated to exceed $35,000 and, if so, will so notify the applicable Seller
Party promptly after knowledge thereof.






--------------------------------------------------------------------------------




(e)    Keeping and Marking of Records and Books.


(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Servicer will give the Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.


(ii) Such Seller Party will, (A) on or prior to June 29, 2000, mark its master
data processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to the Agent, describing the Purchaser
Interests and (B) upon the request of the Agent following the occurrence of an
Amortization Event, (x) mark each Contract with a legend describing the
Purchaser Interests and (y) deliver to the Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.


(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.


(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require Griffin to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will use
commercially reasonable efforts to enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.


(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Agent and
the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent may reasonably request), provided, that prior to the occurrence of
an Amortization Event, Seller’s interest in the Related Security shall be
perfected only to the extent that such Related Security is subject to Article 9
of the UCC and such interest may be perfected by the filing of a financing
statement; and (ii) establish and maintain, in favor of the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the




--------------------------------------------------------------------------------




Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request),
provided, that prior to the occurrence of an Amortization Event, the Agent’s
interest in the Related Security shall be perfected only to the extent that such
Related Security is subject to Article 9 of the UCC and such interest may be
perfected by the filing of a financing statement.


(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Cardinal Entity and their
respective Affiliates. Therefore, from and after June 29, 2000, Seller will take
all reasonable steps, including, without limitation, all steps that the Agent or
any Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of each
Cardinal Entity and any Affiliates thereof and not just a division of any
Cardinal Entity. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:


(i) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Cardinal Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(ii) compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Cardinal Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Cardinal Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Cardinal Entity or such
Affiliate, as applicable;


(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Cardinal Entity, Seller will
lease such office at a fair market rent;


(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;


(v) conduct all transactions with each Cardinal Entity and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and any Cardinal Entity on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;


(vi) (A) at all times have a Board of Managers consisting of three members, at
least one member of which is an Independent Manager reasonably acceptable to the
Agent; provided that any Independent Manager that is employed by Global
Securitization Services, LLC, Lord Securities Corporation or Amacar Group LLC
for the purpose of providing director services to special purpose entities and
that meets the other requirements of an Independent Manager set forth herein
shall be deemed approved by the Agent and (B) not remove any Independent Manager
or replace any Independent Manager (other than a replacement by an individual
employed by Global Securitization Services, LLC, Lord Securities Corporation or
Amacar Group LLC for the purpose of providing director services to special
purpose entities and who otherwise meets the other requirements of an




--------------------------------------------------------------------------------




Independent Manager set forth herein; provided that written notice of the
replacement of the current Independent Manager with an Independent Manager
employed by one of the entities specifically referred to herein will be
furnished to the Agent), in each case without the prior written consent of the
Agent;


(vii) observe all corporate formalities as a distinct entity, and ensure that
(I) all limited liability company actions relating to (1) the dissolution or
liquidation of Seller or (2) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Managers (including the Independent Manager) and (II) all limited liability
company actions relating to the selection, maintenance or replacement of the
Independent Manager are duly authorized in compliance with Seller’s articles of
organization and operating agreement;


(viii) maintain Seller’s books and records separate from those of each Cardinal
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Cardinal Entity and any Affiliate thereof;


(ix) prepare its financial statements separately from those of each Cardinal
Entity and insure that any consolidated financial statements of any Cardinal
Entity or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate legal entity and that its assets will
be available first and foremost to satisfy the claims of the creditors of
Seller;


(x) except to the extent funds of Seller and Griffin and funds of Seller and
Cardinal may be commingled in connection with the performance by Griffin and
Cardinal of their respective servicing obligations hereunder as Servicer and
Permitted Sub- Servicer, respectively, maintain the funds or other assets of
Seller separate from, and not commingled with, those of any Cardinal Entity or
any Affiliate thereof and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent hereunder) has the
power to make withdrawals;


(xi) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Cardinal Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));


(xii) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement (it being understood that Seller may make the Demand
Loans to Cardinal pursuant to and in accordance with the terms of the Cash
Management Agreement); and does not create, incur, guarantee, assume or suffer
to exist any indebtedness or other liabilities, whether direct or contingent,
other than (1) as a result of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (2) the incurrence of obligations under this Agreement, (3) the
incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Griffin thereunder for the purchase of Receivables
from Griffin under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;






--------------------------------------------------------------------------------




(xiii) maintain its limited liability company charter in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its articles of organization and operating agreement in any respect that would
impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;


(xiv) maintain the effectiveness of, and continue to perform and require
Griffin, the Originators and the Approved Sub-Originators to perform under the
Receivables Sale
Agreement, each Griffin RPA, each Sub-Originator Sale Agreement, the Cash
Management Agreement and the Performance Guaranty, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement, each Griffin RPA, each Sub-Originator Sale Agreement, the Cash
Management Agreement or the Performance Guaranty, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach thereunder or otherwise grant any indulgence thereunder, without (in each
case) the prior written consent of the Agent and the Required Financial
Institutions;


(xv) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;


(xvi) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or membership interest or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and


(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by counsel for Seller, in
connection with the closing the Existing Agreement or any amendment thereto and
relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.


(j) Collections.


(i) Such Seller Party will (A) instruct all Obligors to remit all Collections
directly to a Lock-Box or Collection Account, (B) cause all proceeds from all
Lock- Boxes to be directly deposited by a Collection Bank into a Lock-Box
Account or Collection Account, (C) cause each Lock-Box, Lock-Box Account and
Collection Account to be subject at all times to a Collection Account Agreement
that is in full force and effect, (D) cause the Cash Management Agreement to be
in full force and effect and (E) not, and will not permit any other Person to,
remit, deposit, credit or otherwise transfer any funds other than Collections,
Brokerage Receivables, Permitted Commingled Collections and immaterial amounts
of other receipts not constituting Collections to any Lock-Box or Collection
Account.


(ii) At all times, in the event any payments relating to Receivables are
remitted directly to such Seller Party or any Affiliate of such Seller Party,
such Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof and, at all times prior




--------------------------------------------------------------------------------




to such remittance, such Seller Party will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent
and the Purchasers. Seller will maintain exclusive ownership, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) (subject to the terms of this Agreement) of each
Lock-Box Account and Collection Account and will not grant the right to take
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any Lock-Box or Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
the Agent as contemplated by this Agreement. All Collections from time to time
deposited to any Collection Account, shall be held in trust, for the exclusive
benefit of the Agent and the Purchasers.


(k) Taxes. Such Seller Party will file all Tax returns and reports required by
law to be filed by it and will promptly pay all Taxes and governmental charges
at any time owing and required by law to be paid by it including with respect to
the Receivables, except any such Taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with generally accepted accounting principles
shall have been set aside on its books.


(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, commercial general liability insurance. The
Agent, for the benefit of the Purchasers, shall be named on such insurance
policies as an additional insured with respect to all such liability insurance
maintained by Seller. Seller will pay or cause to be paid, the premiums therefor
and deliver to the Agent a certificate of insurance evidencing such insurance.
The foregoing requirements shall not be construed to negate, reduce or modify,
and are in addition to Seller’s obligations hereunder.


(m) Payment to Griffin. With respect to any Receivable purchased by Seller from
Griffin, such sale shall be effected under, and in strict compliance with the
terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to Griffin in
respect of the purchase price for such Receivable.


Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants,
only as to itself and as applicable to it (on a several basis and not jointly),
that:


(a) Name Change, Jurisdiction of Organization, Offices, Records and Books of
Accounts. Such Seller Party will not change its name, identity, corporate or
other organizational structure or jurisdiction of organization (within the
meaning of Section 9-503 or 9-507 of the UCC of all applicable jurisdictions) or
relocate any office where Records are kept unless it shall have: (i) given the
Agent at least forty-five (45) days’ prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
requested by the Agent in connection with such change or relocation.


(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided,




--------------------------------------------------------------------------------




however, that the Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account that is subject to a Collection
Account Agreement.


(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
materially adversely affect the collectibility of the Receivables or materially
decrease the credit quality of any newly created Receivables. Except as provided
in Section 8.2(d), such Seller Party will not extend, amend or otherwise modify
the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.


(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security (other than an Adverse Claim arising through or under an
Obligor) or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Lock-Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of the Agent and the Purchasers provided for
herein), and Seller will defend the right, title and interest of the Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Cardinal Entity.


(e) Net Receivables Balance. Seller will not at any time permit the Net
Receivables Balance to be less than an amount equal to the sum of (i) the
Aggregate Capital, plus (ii) the LC Adjusted Exposure, plus (iii) the Aggregate
Reserves.


(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Griffin in respect thereof, without the prior written consent of the Agent,
except with respect to the occurrence of such Termination Date arising pursuant
to Section 5.1(d) of the Receivables Sale Agreement, and any such designation of
the Termination Date or provision of notice in respect thereof not in compliance
with this clause (f) shall be void ab initio.


(g) Griffin RPA Termination. Griffin will not terminate any Griffin RPA, nor
send any written notice to the applicable Originator in respect thereof, without
providing 10 Business Days’ prior written notice thereof to the Agent, except
with respect to (i) the occurrence of a termination pursuant to Section 7.2 of
the applicable Griffin RPA and (ii) a termination permitted under Section 1.1(b)
hereunder, and any such termination of any Griffin RPA or provision of notice to
any Originator in respect thereof not in compliance with this clause (g) shall
be void ab initio.


(h)    Sub-Originator Sale Agreement Termination. Sub-Originator Sale Agreement
Termination. The Seller Parties shall not permit any Originator to terminate any
Sub-Originator Sale Agreement, nor send (or permit any Originator to send) any
written notice to the applicable Approved Sub-Originator in respect thereof,
without providing 10 Business Days’ prior written notice thereof to the Agent,
except with respect to (i) the occurrence of a termination pursuant to Section
7.2 of the applicable Sub-Originator Sale Agreement and (ii) a termination
permitted under Section 1.1(b) hereunder, and any such termination of any
Sub-Originator Sale Agreement or provision of notice to any Approved
Sub-Originator in respect thereof not in compliance with this clause (h) shall
be void ab initio.


(i) Anti-Corruption Laws and Sanctions. No Seller Party will permit the proceeds
of any Incremental Purchase or Reinvestment to be used directly or, to the
knowledge of Seller, indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of anything




--------------------------------------------------------------------------------




else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, except to the extent such use is licensed by OFAC and otherwise
authorized under applicable law, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.


(j) Linked Accounts. Except for the Permitted Linked Accounts, no Seller Party
shall permit any “Linked Account” (as defined in the Collection Account
Agreement with Bank of America, National Association) to exist with respect to
any Lock-Box Account or Collection Account maintained at Bank of America,
National Association; provided, however, that at any time (x) during the
continuance of an Amortization Event, (y) during the continuance of a Potential
Amortization Event or (z) the Ratings Level then in effect is either Ratings
Level 3 or Ratings Level 4, any Seller Party shall, if so instructed by the
Agent (in its sole discretion), cause the Permitted Linked Accounts to cease
being a “Linked Accounts” promptly, but not later than five (5) Business Days
following such Seller Party’s receipt of such instruction.


ARTICLE VIII.
ADMINISTRATION AND COLLECTION


Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Griffin is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement. The Agent (on behalf
of the Purchasers) may, and at the direction of the Required Financial
Institutions shall, at any time following the occurrence of a Collection Notice
Event, by notice to Griffin and Seller designate any Person to succeed Griffin
as Servicer or any successor Servicer.


(b) Without the prior written consent of the Agent and each Managing Agent,
Griffin will not delegate any of its duties or responsibilities as Servicer to
any Person other than (i) an Originator (with respect to Receivables originated
by such Originator), (ii) Cardinal, (iii) Cardinal Health 2, Inc. a Nevada
corporation, (iv) Cardinal Health 7, LLC and (v) with respect to certain
Receivables that are Charged-Off Receivables, outside collection agencies in
accordance with its customary practices (each, a “Permitted Sub-Servicer”). No
Permitted Sub-Servicer will further delegate to any other Person, other than
another Permitted Sub-Servicer, any of the duties or responsibilities of the
Servicer delegated to it by Griffin. If the Agent shall, in accordance with this
Agreement, designate as Servicer any Person other than Griffin, all duties and
responsibilities theretofore delegated by Griffin to each Permitted Sub-Servicer
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to Griffin and to Seller (and, at the Agent’s discretion, any
Permitted Sub-Servicer).


(c) Notwithstanding the foregoing subsection (b), (i) Griffin shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with
Griffin in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent and the Purchasers shall not be required
to (but may at their sole option) give notice, demand or other communication to
any Person other than Griffin in order for communication to the Servicer and any
of its Permitted Sub-Servicers with respect thereto to be accomplished. Griffin,
at all times that it is the Servicer, shall be responsible for providing any
Permitted Sub-Servicer or other delegate of the Servicer with any notice given
to the Servicer under this Agreement.


Section 8.2 Duties of Servicer. (a) The Servicer will take or cause to be taken
all such actions




--------------------------------------------------------------------------------




as may be necessary or advisable to collect each Receivable from time to time,
all in accordance with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance with the Credit and Collection Policy.


(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock- Box or Collection Account and effect a Collection Account Agreement with
each bank party to a Collection Account at any time. In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer will
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly will instruct all Obligors with
respect to the Receivables to, remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer will not deposit or otherwise credit, and will not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.


(c) The Servicer will administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer will set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II. The
Servicer will, upon the request of the Agent, segregate, in a manner reasonably
acceptable to the Agent, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article
II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.


(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable or restructure any Receivable into a Note Receivable and sell such
Note Receivable and its Related Security on a non-recourse basis, as agent for
and on behalf of Seller, to a third party (other than Griffin or any
Originator), in each case, as the Servicer determines to be appropriate to
maximize Collections thereof; provided, however, that (i) such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable or Charged-Off Receivable or limit the rights of the Agent, the
Managing Agents or the Purchasers under this Agreement and (ii) any such
restructuring shall be subject to the following conditions: (A) no Amortization
Event shall exist immediately before such restructuring or after giving effect
thereto (unless otherwise consented to by the Agent (at the instruction of each
Managing Agent) in writing), (B) prior to such restructuring or concurrently
therewith, Seller shall pay a Deemed Collection to the Agent in the amount of
the Outstanding Balance of such Receivable and (C) Servicer shall identify the
Receivable to be restructured to the Agent in writing. Upon and not until
satisfaction of the conditions set forth in the foregoing clauses (A), (B) and
(C), any Receivable restructured into a Note Receivable shall cease to be a
“Receivable” for any purposes hereunder and the lien of the Agent for the
benefit of the Purchasers shall be automatically released without further
action. Notwithstanding anything to the contrary contained herein, the Agent
shall have the right, in its reasonable discretion, to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.


(e) The Servicer will hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and will, upon the occurrence of a Collection Notice Event, as soon
as




--------------------------------------------------------------------------------




practicable upon demand of the Agent, deliver or make available to the Agent all
such Records, at a place selected by the Agent. The Servicer will, as soon as
practicable following receipt thereof, turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer will, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.


(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator, Griffin or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Receivable of such Obligor to
the extent of any amounts then due and payable thereunder before being applied
to any other receivable or other obligation of such Obligor.


Section 8.3 Collection Notices; Power-of-Attorney. (a) The Agent is authorized
at any time after the occurrence of a Collection Notice Event to date and to
deliver to the Collection Banks the Collection Notices. Seller hereby transfers
to the Agent for the benefit of the Purchasers, effective when the Agent
delivers such notice, the exclusive ownership and sole “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box and the Collection Accounts. In case any authorized signatory of Seller
whose signature appears on a Collection Account Agreement shall cease to have
such authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes the Agent, and agrees that the Agent shall be entitled after the
occurrence of a Collection Notice Event to (i) endorse Seller’s name on checks
and other instruments representing Collections, (ii) take such action as shall
be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller and (iii) designate any Person to succeed Griffin as Servicer
and enforce the Receivables, the related Contracts and the Related Security.


(b) The Seller hereby authorizes the Agent, and irrevocably appoints the Agent
as its attorney-in-fact with full power of substitution and with full authority
in the place and stead of the Seller, which appointment is coupled with an
interest, to take any and all steps in the name of the Seller and on behalf of
the Seller necessary or desirable, in the reasonable determination of the Agent,
after the occurrence of a Amortization Event, to collect any and all amounts or
portions thereof due under any and all Receivables, related Contracts and
Related Security, including endorsing the name of the Seller on checks and other
instruments representing Collections and otherwise enforcing Obligations
hereunder and under the Transaction Documents. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.


Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, Griffin,
any Originator or Seller from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.


Section 8.5 Reports. (a) The Servicer will prepare and forward to the Agent and
the Managing Agents (i) on the seventeenth (17th) calendar day of each month (or
if such day is not a Business Day, the next succeeding Business Day) and at such
times as the Agent or the Required Financial Institutions shall




--------------------------------------------------------------------------------




request, a Monthly Report and (ii) at such times as the Agent or the Required
Financial Institutions shall request, a listing by Obligor of all Receivables
together with an aging of such Receivables.


(b) If on any date, less than two of S&P, Moody’s and Fitch are then maintaining
senior unsecured long-term debt ratings on Cardinal of at least BBB- (as
determined by S&P and Fitch) or Baa3 (as determined by Moody’s), then the
Servicer shall prepare and forward to the Agent and each Managing Agent on the
Tuesday of each week thereafter for the immediately preceding calendar week, a
Weekly Report with respect to the calendar week most recently ended, which
report shall be in addition to any required or requested Monthly Report. If on
any date, less than two of S&P, Moody’s and Fitch are then maintaining senior
unsecured long-term debt ratings on Cardinal of at least BB (as determined by
S&P and Fitch) or Ba2 (as determined by Moody’s), the Servicer shall prepare and
forward to the Agent and each Managing Agent on each Business Day thereafter, a
Daily Report with respect to the immediately preceding Business Day or such
other Business Day determined by the Agent, which report shall be in addition to
any required or requested Monthly Report.


Section 8.6 Servicing Fees. In consideration of Griffin’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Griffin
continues to perform as Servicer hereunder, Seller will pay over to Griffin on
the 20th calendar day of each month, in arrears for the preceding Calculation
Period (as defined in the Receivables Sale Agreement), a fee (the “Servicing
Fee”) equal to 1.00% per annum of the average aggregate Outstanding Balance of
all Receivables during such period, as compensation for its servicing
activities.


ARTICLE IX.
AMORTIZATION EVENTS


Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:


(a) (i) Any Seller Party shall fail (A) to make any payment or deposit required
hereunder when due, which failure continues for two (2) consecutive days after
such Seller Party has received notice, or has actual knowledge, of such failure,
or (B) to perform or observe in any material respect any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(d)) and such failure, if capable of cure, shall continue for
ten (10) consecutive Business Days after such Seller Party has received notice,
or has actual knowledge, of such failure; or (ii) Cardinal shall fail to make
any payment in respect of the Demand Loans, whether upon demand or when
otherwise due and such failure continues for two (2) consecutive days after any
Seller Party has received notice, or has actual knowledge, of such failure.


(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made and, if capable of cure, such breach
shall continue for ten (10) consecutive Business Days after such Seller Party
has received notice, or has actual knowledge, of such breach.


(c) (i) Failure of Seller to pay any Indebtedness when due in excess of $15,775
(such Indebtedness being referred to hereinafter as “Seller’s Material
Indebtedness”); or the default by Seller in the performance of any term,
provision or condition contained in any agreement under which any Seller’s
Material Indebtedness was created or is governed, the effect of which is to
cause, or to permit the holder or holders of such Seller’s Material Indebtedness
to cause, such Seller’s Material Indebtedness to become




--------------------------------------------------------------------------------




due prior to its stated maturity; or any Seller’s Material Indebtedness shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.


(ii) Failure of Servicer to pay Indebtedness when due in excess of $250,000
(such Indebtedness being referred to hereinafter as “Material Indebtedness”); or
the default by Servicer in the performance of any term, provision or condition
contained in any agreement under which any Material Indebtedness of Servicer was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of
Servicer shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.


(iii) The Performance Guarantor or any Originator (a) shall fail to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness having an
aggregate principal amount (excluding undrawn committed amounts, but including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $100,000,000 and such failure shall continue beyond
any applicable grace period (or, in the event such Indebtedness does not have a
grace period for non-payment of non-principal amounts, such failure with respect
to any non-principal amount shall continue for three Business Days) or (b) shall
fail to observe or perform any other agreement, or any circumstance or condition
shall exist, in either case relating to Indebtedness having an aggregate
principal amount (excluding undrawn committed amounts, but including amounts
owing to all creditors under any combined syndicated credit arrangement) of more
than
$100,000,000 or contained in any instrument or other agreement evidencing,
securing or relating thereto, the effect of which failure, circumstance or
condition is to cause such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (in each case automatically or otherwise), prior
to its stated maturity.


(d) (i) Any Seller Party, Performance Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due; or (ii)
any Seller Party, Performance Guarantor or any of their respective Subsidiaries
shall admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (iii) any proceeding shall
be instituted against Seller or by any Seller Party, Performance Guarantor or
any of their respective Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (iv) any Seller Party, Performance Guarantor or any of their
respective Subsidiaries shall take any corporate action to authorize any of the
actions set forth in clause (i), (ii) or (iii) above in this subsection (d); or
(v) any proceeding of the type described in clause (iii) of this subsection (d)
shall be instituted against Servicer or Performance Guarantor and shall not be
withdrawn, vacated or dismissed within 60 days after the commencement thereof.


(e) The Purchaser Interests of the Purchasers shall exceed in the aggregate 100%
for a period of two (2) consecutive Business Days.


(f)    As at the end of any calendar month occurring after the date hereof, the
Delinquency Ratio shall exceed 5.75%.


(g)    As at the end of any calendar month:


(i) (x) the Collections-to-Sales Ratio for such calendar month shall be less
than 75% or




--------------------------------------------------------------------------------




(y) the Collections-to-Sales Ratios for each of such calendar month and the
immediately preceding calendar month shall be less than 80%; or


(ii)    the three-month rolling average Dilution-to-Sales Ratio shall exceed
5.50%.


(h) (i) A Change of Control shall occur with respect to any Seller Party; or
(ii) a Change of Control shall occur with respect to Performance Guarantor and
shall result in a Material Adverse Effect.


(i) (i) One or more final judgments for the payment of money shall be entered
against Seller; or (ii) one or more final judgments for the payment of money
shall be entered against Servicer in excess of $250,000 on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution; or (iii) one or more final
judgments for the payment of money shall be entered against Performance
Guarantor or any Originator in excess of $25,000,000 on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution.


(j) The Termination Date (as defined in the Receivables Sale Agreement) shall
occur under the Receivables Sale Agreement; or Griffin shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Seller under the Receivables Sale
Agreement.


(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.


(l) Any Griffin RPA shall terminate in accordance with its terms or otherwise;
or any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables (as defined in the applicable Griffin RPA) to Griffin under the
applicable Griffin RPA.


(m) Performance Guarantor shall fail to perform or observe in any material
respect any term, covenant or agreement required to be performed by it under the
Performance Guaranty and, if capable of cure, such failure shall continue for
ten (10) consecutive Business Days after such Seller Party has received notice,
or has actual knowledge, of such failure, or the Performance Guaranty shall
cease to be effective or to be the legally valid, binding and enforceable
obligation of Performance Guarantor, or Performance Guarantor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.


(n) Any Letter of Credit is drawn upon and is not fully reimbursed (including,
pursuant to an LC Reimbursement Purchase) by the Seller for any reason
(including, because of any limitation on recourse to the Seller pursuant to
Section 1.8(a)) within two (2) Business Days following the applicable LC
Reimbursement Date.


Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the




--------------------------------------------------------------------------------




following actions: (i) replace the Person then acting as Servicer, (ii) declare
the Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d), or of
an actual or deemed entry of an order for relief with respect to any Seller
Party under the federal bankruptcy code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time, (iv)
deliver the Collection Notices to the Collection Banks, (v) notify Obligors of
the Purchasers’ interest in the Receivables and (vi) make demand on Cardinal for
payment of the Demand Loans. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Agent, the Managing Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.


ARTICLE X. INDEMNIFICATION


Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Managing Agent, any Purchaser, any Funding Source or
any of their respective Affiliates may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent, each
Managing Agent, each Funding Source, each Purchaser and their respective
Affiliates, assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the Agent or
such Purchaser) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, or the use of the proceeds of
any purchase hereunder, or the acquisition, funding or ownership either directly
or indirectly, by a Purchaser or a Funding Source of a Purchaser Interest or of
an interest in the Receivables, or any Receivable or any Contract or any Related
Security, the issuance of or any drawing under any Letter of Credit,
participating such Letter of Credit (or a portion thereof) to another Financial
Institution hereunder, acquiring a participation in or funding an LC
Participation Advance in respect of a Letter of Credit hereunder, the
maintenance of any LC Collateral Account, or any action of any Seller Party or
any Affiliate of any Seller Party, and (B) the Servicer hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts awarded against or incurred by any of them arising out of the Servicer’s
activities as Servicer hereunder excluding, however, in all of the foregoing
instances under the preceding clauses (A) and (B):


(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or


(iii)    Excluded Taxes and Taxes;


provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or




--------------------------------------------------------------------------------




limit the recourse of any Indemnified Party to any Seller Party for amounts
otherwise specifically provided to be paid by such Seller Party under the terms
of this Agreement. Without limiting the generality of the foregoing
indemnification, Seller will indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:


(i) any representation or warranty made by any Seller Party or any Cardinal
Entity (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, that shall have been
false or incorrect when made or deemed made;


(ii) the failure by any Seller Party or any Cardinal Entity to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Seller or any Cardinal Entity to keep or perform any of its obligations, express
or implied, with respect to any Contract;


(iii) any failure of any Seller Party or any Cardinal Entity to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;


(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract;


(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, (A) a defense based on such Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms and/or (B) a claim that the sale or other
assignment of all or any part of the applicable Originator’s (or any of its
assignees’) rights under the related Contract violates any anti-assignment
clause contained therein), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;


(vi)    the commingling of Collections of Receivables at any time with other
funds;


(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or Reinvestment
(including any Letter of Credit), the ownership of the Purchaser Interests or
any other investigation, litigation or proceeding relating to any Seller Party
or any Cardinal Entity in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby;


(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;


(ix)    any Amortization Event described in Section 9.1(d);




--------------------------------------------------------------------------------




(x)    either:


(A) any failure of the Originators to acquire and maintain legal and equitable
title to, and ownership of any Receivable originated by an Approved
Sub-Originator and the Related Security and Collections with respect thereto
from the applicable Approved Sub-Originator, free and clear of any Adverse Claim
(other than any Adverse Claim created or permitted hereunder); or any failure of
the Originators to give reasonably equivalent value to any Approved Sub-
Originator under any Sub-Originator Sale Agreement in consideration of the
transfer by such Approved Sub-Originator of any Receivable originated by such
Approved Sub-Originator, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action; or


(B) any failure of Griffin to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any Adverse
Claim (other than any Adverse Claim created or permitted hereunder); or any
failure of Griffin to give reasonably equivalent value to any Originator under
any Griffin RPA in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;


(xi) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Griffin, free and clear of any Adverse Claim (other than
any Adverse Claim created or permitted hereunder); or any failure of Seller to
give reasonably equivalent value to Griffin under the Receivables Sale Agreement
in consideration of the transfer by Griffin of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;


(xii) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);


(xiii) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;


(xiv) any action or omission by any Seller Party or any Cardinal Entity which
reduces or impairs the rights of the Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;


(xv)    any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action;


(xvi) any inability of the Agent or any Purchaser to review any Contract or to
exercise its rights under any Contract or this Agreement as a result of a
confidentiality provision in any such




--------------------------------------------------------------------------------




Contract and


(xvii) any and all losses, claims, damages, liabilities and related expenses
incurred as a result of a breach of Section 7.2(i) hereof (including, without
limitation, any civil penalties or fines assessed by OFAC).


Section 10.2    Increased Cost and Reduced Return; Accounting Based
Consolidation Events.


(a)    If any Regulatory Change occurring or implemented after November 6, 2012
or any Specified Regulation:


(i) shall subject an Affected Party to any Taxes (other than (i) Taxes
indemnified under Section 10.4, (ii) Taxes attributable to such Affected Party’s
failure to comply with Section 10.4(d), and (iii) Excluded Taxes) with respect
to any Purchaser Interest owned, maintained or funded by it (or its
participation in any of the foregoing), any Letter of Credit or participation
therein (or any obligation to fund any drawing thereunder or to make LC
Participation Advances in respect thereof) or any obligations or right to make
purchases or Reinvestments, to issue or participate in any Letter of Credit or
to provide funding or maintenance therefor (or its participation in any of the
foregoing), or shall change the basis of taxation of payments to the Affected
Party of Purchasers’ Capital or Yield, per annum fees or discount calculated as
part of any CP Costs, per annum fees hereunder and per annum fees under any Fee
Letter owned by, owed to, funded or maintained in whole or in part by it (or its
participation in any of the foregoing) or any other amounts due under this
Agreement in respect of the Purchased Interest owned, maintained or funded by it
or its obligations or rights, if any, to issue or participate in any Letter of
Credit, to make or participate in purchases or Reinvestments or to provide
funding therefor or the maintenance thereof;
(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board or other
Governmental Authority to be an affiliate) of any Affected Party, or credit
extended by any Affected Party;


(iii) shall impose any other condition affecting any Purchaser Interest owned,
maintained or funded (or participated in) in whole or in part by any Affected
Party, or its obligations or rights, if any, to make (or participate in)
purchases or Reinvestments, to issue or participate in any Letter of Credit, or
to provide (or to participate in) funding therefor or the maintenance thereof;


(iv) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) or similar Person assesses
deposit insurance premiums or similar charges; or


(v) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party;


and the result of any of the foregoing is or would be, in each case, as
determined by the applicable LC Bank or Managing Agent:


(A) to increase the cost to (or impose a cost on) (1) an Affected Party funding
or making, issuing or maintaining any purchases or Reinvestments, any Letter of
Credit or




--------------------------------------------------------------------------------




participation therein, any purchases, reinvestments, or loans or other
extensions of credit under any Liquidity Agreement, any Enhancement Agreement or
any commitment (hereunder or under any Liquidity Agreement or any Enhancement
Agreement) of such Affected Party with respect to any of the foregoing, or (2) a
Financial Institution or a LC Bank for continuing its or Seller’s relationship
with any Purchaser,


(B) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, any Liquidity Agreement or any Enhancement Agreement (or
its participation in any such Liquidity Agreement or Enhancement Agreement) with
respect thereto, or


(C) to reduce the rate of return on the capital of such Affected Party as a
consequence of its obligations hereunder, under any Liquidity Agreement or under
any Enhancement Agreement (or its participation in any such Liquidity Agreement
or Enhancement Agreement), including its funding or maintenance of any portion
of the Purchaser Interest, or arising in connection herewith (or therewith) to a
level below that which such Affected Party could otherwise have achieved
hereunder or thereunder,


then upon demand by such Managing Agent or LC Bank, Seller shall pay to such
Managing Agent or LC Bank, for benefit of the relevant Affected Party, such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost or such reduction; provided, however, that such
fee, expense, increased cost or reduction is applicable generally to the class
of institutions of which such Affected Party is a member; provided, further,
however that no failure to make such demand shall adversely affect the rights of
any such Affected Party to such compensation except as provided in the next
sentence. Notwithstanding the foregoing, Seller shall not be required to
compensate an Affected Party for any such additional or increased cost or
reduction suffered more than nine months prior to the date that such Affected
Party (or its Managing Agent on its behalf) notifies the Seller of such Affected
Party’s intention to claim compensation therefor (except that if a Regulatory
Change or a Specified Regulation giving rise to such additional or increased
cost or reduction is retroactive, then the nine month period referred to above
shall be extended to include the period of retroactive effect thereof).


(b) In determining any amount provided for or referred to in this Section 10.2,
no Managing Agent may claim or receive, on behalf of the Affected Parties in, or
related to, its Purchaser Group, reimbursement or compensation for amounts under
this Section 10.2 that would result in (i) the total compensation (inclusive of
Yield and fees and after giving effect to the payment of such amounts under this
Section 10.2 and imposition of the related additional or increased costs or
reduction in the rate of return on Capital) received, in the aggregate, by all
such Affected Parties, exceeding (ii) the total compensation (inclusive of Yield
and fees) that would have been payable to all such Affected Parties immediately
prior to such Regulatory Change or Specified Regulation, as the case may be.
Subject to the nine-month limitation set forth in the last sentence of Section
10.2(a), amounts payable by Seller under this Section 10.2(b) may be demanded at
any time without regard to the timing of issuance of any financial statement by
any Affected Party.


Section 10.3 Other Costs and Expenses. Subject to any written agreement between
the Agent or a Purchaser, on the one hand, and Seller, on the other hand, to the
contrary, Seller will pay to the Agent, each Managing Agent and each Purchaser
on demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of Seller, reasonable fees and




--------------------------------------------------------------------------------




out-of-pocket expenses of legal counsel for each Purchaser, each Managing Agent
and the Agent (which such counsel may be employees of any Purchaser, any
Managing Agent or the Agent) with respect thereto and with respect to advising
any Purchaser, any Managing Agent and the Agent as to their respective rights
and remedies under this Agreement. Seller will pay to the Agent, each Managing
Agent and each Purchaser on demand any and all reasonable costs and expenses of
the Agent, the Managing Agents and the Purchasers, if any, including reasonable
counsel fees and expenses in connection with the enforcement of this Agreement,
the other Transaction Documents and any other documents delivered hereunder and
in connection with (i) any amendment, modification, or waiver of this Agreement,
any other Transaction Document or any Funding Agreement or (ii) the
restructuring, workout or administration of this Agreement and the other
Transaction Documents following an Amortization Event; provided, that the Agent,
each Managing Agent and each Purchaser agree that, with respect to counsel fees
and expenses incurred in connection with clause (i) of this Section 10.3, unless
an Amortization Event has occurred and is continuing, all of such entities will
be represented by a single law firm.


Section 10.4    Taxes.


(a) All payments by or on account of the Seller or the Servicer hereunder or
under any Transaction Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable Law. If any
Law shall require the deduction or withholding of any Taxes from or in respect
of any sum payable hereunder or under any Transaction Document, (i) except to
the extent such Taxes are attributable to the applicable Affected Party’s
failure to comply with Section 10.4(d), the sum payable by the Seller or the
Servicer, as the case may be, shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 10.4) the applicable Affected Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Seller or the Servicer, as the case may be, shall make such deductions,
(iii) the Seller or the Servicer, as the case may be, shall pay the full amount
deducted to the relevant authority in accordance with applicable Law and (iv)
the Seller or the Servicer, as the case may be, shall furnish to the Agent the
original or a certified copy of a receipt or other documentation reasonably
acceptable to the Agent evidencing payment thereof within thirty (30) days after
such payment is made.


(b) In addition, the Seller hereby agrees to pay any present or future stamp,
court, documentary, intangible, recording, filing or similar Taxes and any other
excise or property Taxes, charges or similar levies which arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt under, or otherwise with respect to, this
Agreement or any Transaction Document (“Other Taxes”).


(c) The Seller hereby agrees to indemnify each Affected Party for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 10.4) withheld or
deducted on payments to, or paid by, such Affected Party and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Notwithstanding the preceding sentence, Seller shall not be obligated
to indemnify any Affected Party for any Taxes or any liability arising therefrom
or with respect thereto to the extent such Taxes or liabilities are attributable
to such Affected Party’s failure to comply with Section 10.4(d). Payments due
under this indemnification shall be made within 30 days of the date the
applicable Affected Party makes demand therefor pursuant to clause (f) of this
Section 10.4.


(d) Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any Transaction
Document pursuant to the Law of any relevant jurisdiction shall deliver to each
of Seller, the Servicer and the Agent, at the time or times




--------------------------------------------------------------------------------




prescribed by applicable Law, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 10.4(d)(i),
(ii) and (iii)) shall not be required if in the Affected Party’s reasonable
judgment such completion, execution or submission would subject such Affected
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Affected Party. Without limiting the
generality of the foregoing:


(i)    Each Affected Party this is a “United States person” as defined in
Section
7701(a)(30) of the Code (each a “U.S. Affected Party”), on or prior to November
6, 2012 (or, in the case of any such U.S. Affected Party that is not a party
hereto on such date, on or prior to the date on which such U.S. Affected Party
first becomes entitled to any payment under this Agreement or any Transaction
Document), shall deliver to each of Seller, the Servicer and the Agent, a duly
completed and executed copy of U.S. Internal Revenue Service Form W-9 certifying
that such U.S. Affected Party is exempt from U.S. federal backup withholding
Tax.


(ii) Each Affected Party that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (each a “Non-U.S. Affected Party), on or prior
to November 6, 2012 (or, in the case of any such Non-U.S. Affected Party that is
not a party hereto on such date, on or prior to the date on which such Non-U.S.
Affected Party first becomes entitled to any payment under this Agreement or any
Transaction Document), shall deliver to Seller, the Servicer and the Agent (A) a
duly completed and executed copy of U.S. Internal Revenue Service Form W-8BEN
certifying that such Affected Party is entitled to receive payments under this
Agreement from the Seller, the Servicer and the Agent without deduction or
withholding of any U.S. federal withholding Taxes; (B) a duly completed and
executed copy of U.S. Internal Revenue Service Form W-8ECI certifying that such
Affected Party is entitled to receive payments under this Agreement from the
Seller, the Servicer and the Agent without deduction or withholding of any U.S.
federal withholding Taxes; or (C) if such Non-U.S. Affected Party is not the
beneficial owner, a duly completed and executed copy of U.S. Internal Revenue
Service Form W-8IMY, accompanied by duly completed and executed copies of U.S.
Internal Revenue Service Forms W-8ECI, W-8BEN, W-9 and/or other certification
documents from the beneficial owners, as applicable. Each Non-U.S. Affected
Party, on or prior to November 6, 2012 (or, in the case of any such Non-U.S.
Affected Party that is not a party hereto on such date, on or prior to the date
on which such Non-U.S. Affected Party first becomes entitled to any payment
under this Agreement or any Transaction Document), shall deliver to Seller, the
Servicer and the Agent a duly completed and executed copy of any other form or
documentation prescribed by applicable Law as a basis for claiming exemption
from U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable Law to permit Seller, the
Servicer and the Agent to determine the withholding or deduction required to be
made.


(iii) If a payment made to an Affected Party under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Affected Party were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Affected Party shall deliver to the Seller and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller or the Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller or the Agent as may
be necessary for the Seller and the Agent to comply with their obligations under
FATCA and to determine that such Affected Party has complied




--------------------------------------------------------------------------------




with such Affected Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


Each Affected Party shall promptly deliver to each of Seller, the Servicer and
the Agent updates, renewals or additional copies, duly completed and executed,
of any form or other documentation (or any successor thereto) contemplated by
this Section 10.4(d) (A) from time to time as reasonably requested by Seller,
the Servicer or the Agent, and (B) on or before the date that such form or other
documentation expires or becomes obsolete or inaccurate.


(e) Without limiting Section 11.6, each Financial Institution, LC Bank and
Managing Agent shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Taxes attributable to such Financial Institution or
LC Bank (or to any member of its Purchaser Group or any related Affected Party)
(but only to the extent that neither the Seller nor the Servicer has already
indemnified the Agent for such Taxes pursuant to this Section 10.4 and without
limiting the obligation of the Seller or the Servicer to do so), and (ii) any
Excluded Taxes attributable to such Financial Institution, LC Bank or Managing
Agent (or to any member of its Purchaser Group or any related Affected Party),
in each case, that are payable or paid by the Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Financial Institution, LC Bank or
Managing Agent by the Agent shall be conclusive absent manifest error. Each
Purchaser and Managing Agent hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Purchaser or Managing Agent under
any Transaction Document or otherwise payable by the Agent to such Purchaser or
Managing Agent from any other source against any amount due to the Agent under
this clause (e).


(f) Each Managing Agent shall deliver a written statement to Seller, the
Servicer and the Agent as to the amount due, if any, to the Purchasers in its
Purchaser Group and any related Affected Parties under this Section 10.4. Such
written statement shall set forth in reasonable detail the calculations upon
which such Managing Agent determined such amount and shall be final, conclusive
and binding on Seller, the Servicer and the Agent in the absence of manifest
error. Unless otherwise provided herein, the amount specified in such written
statement shall be payable on demand after receipt by the Seller of such written
statement.


(g) If any party determines, in its sole discretion (exercised in good faith),
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.4 (including by the payment of additional amounts
pursuant to this Section 10.4), it shall pay to such indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such indemnifying party under this Section 10.4
with respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the indemnifying party, upon the request of the
indemnified party, agrees to repay the amount paid over to it pursuant to this
clause (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such indemnified party in the event such
indemnified party is required to repay such refund to such Governmental
Authority. This clause (g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to any other party or Person.
Notwithstanding anything herein to the contrary, in no event will any
indemnified party be required to pay any amount pursuant to this clause (g) the
payment of




--------------------------------------------------------------------------------




which would place such indemnified party in a less favorable net after-Tax
position than the indemnified party would have been if the Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.


(h) Each party’s obligations under this Section 10.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, an Affected Party, subject to the provisions of Section 11.8 and
Section 12.1, respectively, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.


ARTICLE XI.
THE AGENT


Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints BTMUNY to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to file each of the Uniform
Commercial Code financing or continuation statements (and amendments thereto and
assignments or terminations thereof) on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).


Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.


Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any




--------------------------------------------------------------------------------




of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties. The Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Agent has received
notice from Seller or a Purchaser.


Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Financial Institutions or all of the Purchasers, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Purchasers, provided that unless and until the Agent shall
have received such advice, the Agent may take or refrain from taking any action,
as the Agent shall deem advisable and in the best interests of the Purchasers.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Required Financial Institutions or
all of the Purchasers, as applicable, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Purchasers.


Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.


Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Managing Agent agrees to reimburse and indemnify the Agent and its
officers, directors, employees, representatives and agents ratably based on the
ratio of each such indemnifying Financial Institution’s commitment to the
aggregate Commitment (or, in the case of an indemnifying Managing Agent, ratably
based on the Commitment(s) of each Financial Institution in such Managing
Agent’s Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by the Seller Parties (i) for any amounts for which the Agent, acting
in its capacity as Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) except with respect to any expenses arising out of the
willful misconduct or gross negligence of the Agent (to the extent a final
judgment of a court of competent jurisdiction holds that the Agent was grossly
negligent or engaged in willful misconduct), for any other expenses incurred by
the Agent, in its capacity as Agent and acting on behalf of the Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.


Section 11.7 Agent in its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Financial Institution,”
“Purchaser,” “Related Financial Institution,” “Financial Institutions,”




--------------------------------------------------------------------------------




“Purchasers,” and “Related Financial Institutions” shall include the Agent in
its individual capacity.


Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers and with the consent of Seller (such consent not to be
unreasonably withheld), and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) and with the
consent of Seller (such consent not to be unreasonably withheld), resign as
Agent. If the Agent shall resign, then the Required Financial Institutions
during such five-day period shall appoint from among the Purchasers and the
Managing Agents a successor agent. If for any reason no successor Agent is
appointed by the Required Financial Institutions during such five-day period,
then effective upon the termination of such five-day period, the Purchasers
shall perform all of the duties of the Agent hereunder and under the other
Transaction Documents and Seller and the Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.


ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS


Section 12.1 Assignments. (a) Seller, the Agent, each Managing Agent, each LC
Bank and each Financial Institution hereby agree and consent to the complete or
partial assignment by any Conduit of all or any portion of its rights under,
interest in, title to and/or obligations under this Agreement (or interests
therein) to the Financial Institutions pursuant to any Funding Agreement or to
any other Person, and upon such assignment, such Conduit shall be released from
its obligations so assigned. Further, Seller and each Financial Institution
hereby agree that any assignee of any Conduit of this Agreement or of all or any
of the Purchaser Interests of any Conduit shall have all of the rights and
benefits under this Agreement as if the term “Conduit” explicitly referred to
and included such party (provided that (i) the Purchaser Interests of any such
assignee that is a Conduit or a commercial paper conduit shall accrue CP Costs
based on such assignee’s CP Rate, and (ii) the Purchaser Interests of any other
such assignee shall accrue Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of any Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.


(b) Any Financial Institution may at any time and from time to time, upon notice
to the Agent and Seller, assign to one or more Persons (“Purchasing Financial
Institutions”) all or any part of its rights and obligations under this
Agreement pursuant to an assignment agreement, substantially in the form set
forth in Exhibit VI hereto (the “Assignment Agreement”) executed by such
Purchasing Financial Institution and such selling Financial Institution. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s, and (ii) be approved by the Agent, each
LC Bank and the Seller (such approval not to be unreasonably withheld or
delayed); provided, however, that no such approval of the Seller shall be
required (but, for the avoidance of doubt, such approval of the Agent and the LC
Banks shall be required in any event) (A) in the event that Seller does not
approve of the proposed Purchasing Financial Institution and Seller, the Agent,
such Conduit and the selling Financial Institution fail to agree on an
alternative funding entity within 15 days after the selling Financial
Institution gives notice pursuant to this Section 12.1(b) of the proposed
assignment or (B) if an Amortization Event or a Potential Amortization Event
shall have occurred and is continuing. Upon delivery of the executed Assignment
Agreement to the Agent, such selling Financial Institution shall be released
from its obligations




--------------------------------------------------------------------------------




hereunder (including, without limitation, the applicable obligations of a
Related Financial Institution) to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the Managing Agents or the Agent shall be required.


(c) In the event that any Financial Institution shall cease to have a short-term
debt rating of A-1 or better by S&P and P-1 by Moody’s (an “Affected Financial
Institution”), such Affected Financial Institution and its related Conduit shall
be obligated, upon ten (10) Business Days prior written request of the Seller,
to sell and assign all of their respective rights and obligations under the
Transaction Documents (including their Capital) (i) to any other Financial
Institution selected by the Seller that is (x) a party to this Agreement, (y)
not an Affected Financial Institution and (z) willing, in such Financial
Institution’s sole discretion, to purchase and assume such rights and
obligations (it being understood and agreed that no Financial Institution shall
have any obligation to purchase or assume any such rights or obligations of any
other Financial Institution or Conduit), or (ii) if no other Financial
Institution then meets the criteria specified in clause (i) above or no
Financial Institution agrees to purchase the Affected Financial Institution’s
rights and obligations under the Transaction Documents, to any other commercial
bank selected by the Seller and acceptable to the Agent and each LC Bank (such
acceptance not to be unreasonably withheld) with short-term debt ratings of A-1
or better by S&P and P-1 by Moody’s, which commercial bank is willing to
purchase and assume such rights and obligations; provided that the Affected
Financial Institution, its related Conduit, their Managing Agent and any other
related Affected Parties receive payment in full, pursuant to an
Assignment Agreement, of all amounts then owing to them under the Transaction
Documents (including, without limitation, all their outstanding Capital, accrued
Yield, any fees accrued under the Fee Letter); and provided, further, that any
such sale and assignment shall be made pursuant to an Assignment Agreement in
form and substance reasonably satisfactory to the Agent, each LC Bank and the
Seller; and provided, further, that if the Affected Financial Institution or any
Affiliate thereof is the Agent, another Person shall have been appointed as a
successor Agent in accordance with Section 11.8.


(d) Notwithstanding any other provision of this Agreement to the contrary, any
Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of such
Purchaser to a Federal Reserve Bank located in the United States of America,
without notice to or consent of the Seller, the Agent, any LC Bank or any
Managing Agent; provided that no such pledge or grant of a security interest
shall release a Purchaser from any of its obligations hereunder or substitute
any such pledgee or grantee for such Purchaser as a party hereto.


(e) The Agent, acting solely for this purpose as an agent of Seller, shall
maintain at one of its offices in New York a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Purchasers, and the Commitments of, and amount of Capital owing to, each
Purchaser pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Seller,
the Servicer, the Agent and each Affected Party shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Seller, the Servicer
and any Affected Party at any reasonable time and from time to time upon
reasonable prior notice.


Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or




--------------------------------------------------------------------------------




any other interest of such Financial Institution hereunder. Notwithstanding any
such sale by a Financial Institution of a participating interest to a
Participant, such Financial Institution’s rights and obligations under this
Agreement shall remain unchanged, such Financial Institution shall remain solely
responsible for the performance of its obligations hereunder, and Seller, each
Purchaser, each Managing Agent and the Agent shall continue to deal solely and
directly with such Financial Institution in connection with such Financial
Institution’s rights and obligations under this Agreement. Each Financial
Institution agrees that any agreement between such Financial Institution and any
such Participant in respect of such participating interest shall not restrict
such Financial Institution’s right to agree to any amendment, supplement, waiver
or modification to this Agreement, except for any amendment, supplement, waiver
or modification described in Section 14.1(b)(i). Each Financial Institution that
sells a participating interest shall, acting solely for this purpose as an agent
of Seller, maintain a register on which it enters the name and address of each
Participant and the amount of each Participant’s participating interest in the
Purchaser Interests or other obligations under this Agreement (the “Participant
Register”); provided that no Financial Institution shall have any obligation to
disclose all or any portion of the Participant Register to Seller, the Servicer,
the
Agent or any other Person (including the identity of any Participant or any
information relating to a Participant’s participating interest in the Purchaser
Interests or other obligations) except to the extent such disclosure is
necessary to establish that such Purchaser Interests or other obligations are in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Financial Institution shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining the Participant Register.


ARTICLE XIII.
MANAGING AGENTS


Section 13.1 Managing Agents. Each Purchaser Group shall designate a “Managing
Agent” hereunder, which Managing Agent shall become a party to this Agreement.
Unless otherwise notified in writing to the contrary by the applicable
Purchaser, the Agent and the Seller Parties shall provide all notices and
payments specified to be made by the Agent or any Seller Party to a Purchaser
hereunder to such Purchaser’s Managing Agent, if any, for the benefit of such
Purchaser, instead of to such Purchaser. Each Managing Agent may perform any of
the obligations of, or exercise any of the rights of, any member of its
Purchaser Group and such performance or exercise shall constitute performance of
the obligations of, or exercise of the rights of, such member hereunder. Each
member of the BTMU Conduit’s Purchaser Group hereby designates BTMUNY, and
BTMUNY hereby agrees to perform the duties and obligations of, such Purchaser
Group’s Managing Agent.


ARTICLE XIV. MISCELLANEOUS


Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of any
party to this Agreement in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.


(b) No provision of this Agreement may be amended, supplemented, modified or
waived except




--------------------------------------------------------------------------------




in writing in accordance with the provisions of this Section 14.1(b). No
amendment or waiver of any provision of this Agreement shall be effective unless
in a writing signed by the Agent, the Required Financial Institutions, all LC
Banks and, in the case of an amendment, the Seller and the Servicer; provided,
however, that with respect to any material modification or waiver and to the
extent required pursuant to the documents governing each Conduit’s commercial
paper program, the Rating Agencies then rating the Commercial Paper notes of the
applicable Conduit shall have confirmed that the ratings of the Commercial Paper
notes of such Conduit will not be downgraded or withdrawn as a result of such
modification or waiver; and provided, further, that no such modification or
waiver shall:
(i) without the consent of each affected Purchaser, (A) extend the Scheduled
Facility Termination Date (except as provided in Section 4.6) or the date of any
payment or deposit of Collections by Seller or the Servicer, (B) reduce the rate
or extend the time of payment of Yield or any CP Costs (or any component of
Yield or CP Costs), (C) reduce any fee payable to the Agent for the benefit of
the Purchasers, (D) except pursuant to Article XII hereof, change the amount of
the Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable, pursuant
to Section 4.6), (E) amend, modify or waive any provision of the definition of
Required Financial Institutions or this Section 14.1(b) or Section 4.6 or
Section 14.6, (F) consent to or permit the assignment or transfer by Seller of
any of its rights and obligations under this Agreement, (G) change the
definition of “Capital,” “Purchaser Interest,” “Net Receivables Balance,”
“Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” “Carrying Cost
Reserve,” “Aggregate Reserves,” “Dynamic Reserve” or “Reserve Floor,” (H) except
as expressly set forth herein and in the other Transaction Documents, (x)
release all or a material portion of the Collateral from the Agent’s security
interest created hereunder or (y) release or terminate the Performance Guaranty
or (I) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (H) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or


(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.


Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, the Agent may, with the prior written consent of Seller and each
LC Bank, amend this Agreement solely to add additional Persons with short-term
debt ratings of A-1 or better by S&P and P-1 by Moody’s as Financial
Institutions hereunder and (ii) the Agent, all LC Banks and the Required
Financial Institutions may enter into amendments to modify any of the terms or
provisions of Article XI, Article XII, Section 14.13 or any other provision of
this Agreement without the consent of Seller, provided that such amendment has
no negative impact upon Seller; and provided, further, that in the case of
material amendments and to the extent required pursuant to the documents
governing each Conduit’s commercial paper program, the Rating Agencies then
rating the Commercial Paper notes of the applicable Conduit shall have confirmed
that the ratings of the Commercial Paper notes of such Conduit will not be
downgraded or withdrawn as a result of such amendments. Any modification or
waiver made in accordance with this Section 14.1 shall apply to each of the
Purchasers equally and shall be binding upon Seller, the Purchasers, the
Managing Agents and the Agent.


Section 14.2 Notices. Except as provided in this Section 14.2 and in Section
1.8, all communications and notices provided for hereunder shall be in writing
(including facsimile or electronic mail communication) and shall be given to the
other parties hereto by facsimile, electronic mail or by overnight mail at their
respective mailing or electronic mail addresses or facsimile numbers set forth
on Schedule C or at such other mailing or electronic mail address or facsimile
number as such Person may hereafter specify for the




--------------------------------------------------------------------------------




purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means. Seller hereby authorizes (i)
the Agent and the Purchasers to effect purchases and (ii) the Agent or
applicable Managing Agent to effect Tranche Period and Discount Rate selections,
in each case, based on telephonic notices made by any Person whom the Agent or
applicable Managing Agent in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to the Agent and each applicable
Managing Agent a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or applicable Purchaser,
the records of the Agent or applicable Managing Agent shall govern absent
manifest error.


Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.


Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
reasonably necessary or desirable, or that the Agent may reasonably request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agent or the Purchasers to exercise and enforce their rights and remedies
hereunder. Without limiting the foregoing, Seller will, upon the request of the
Agent, file (or authorize the Agent to file) such financing or continuation
statements, or amendments thereto or assignments thereof, and execute and file
such other instruments and documents, that may be necessary or desirable, or
that the Agent may reasonably request, to perfect, protect or evidence such
Purchaser Interest. At any time after the occurrence of a Collection Notice
Event, the Agent may, or the Agent may direct Seller or the Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee; it being understood that the Agent
shall only exercise such right after the occurrence of a Collection Notice Event
notwithstanding that the terms of the Receivables Sale Agreement provide that
Seller (or its assign) may notify Obligors at any time. Seller or the Servicer
(as applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.


(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize on behalf of such Seller Party as debtor and to file financing
statements or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in the Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole




--------------------------------------------------------------------------------




discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable. The
authorization set forth in the second sentence of this Section 14.4(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including, without limitation, Section
9-509 thereof.


Section 14.5 Confidentiality. (a) Each Seller Party and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and the other confidential or proprietary
information with respect to the Agent and each Purchaser and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.


(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, any Managing Agent, any LC Bank, any Financial Institution, any
Funding Source or any Conduit by each other, (ii) by the Agent, any Managing
Agent, any Funding Source or the Purchasers to any prospective or actual
assignee or participant of any of them, provided, that such assignee or
participant agrees to be bound by the terms of this Section 14.5 and (iii) by
the Agent, any Managing Agent, any Funding Source or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Agent or any Managing Agent acts as the administrative
agent and to any officers, directors, employees, outside accountants, advisors
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information. In addition, the Purchasers, any
Funding Source, the Managing Agents and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law), and, without limiting the
generality of the foregoing, may disclose any such nonpublic information to any
nationally recognized statistical rating organization as contemplated by Section
17g-5 of the Securities Exchange Act of 1934, as amended.


Section 14.6 Bankruptcy Petition. Seller, the Servicer, each Managing Agent, the
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.


Section 14.7 Limitation of Liability. (a) Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, any LC
Bank, the Agent, any Managing Agent or any Financial Institution, no claim may
be made by any Seller Party or any other Person against any Conduit, any LC
Bank, the Agent, any Managing Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.




--------------------------------------------------------------------------------






(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit shall, nor shall it be obligated to, pay any amount pursuant to this
Agreement unless (i) such Conduit has received funds which may be used to make
such payment and which funds are not required to repay its Commercial Paper when
due and (ii) after giving effect to such payment, either (x) such Conduit could
issue Commercial Paper to refinance all of its outstanding Commercial Paper
(assuming such outstanding Commercial Paper matured at such time) in accordance
with the program documents governing such Conduit’s securitization program or
(y) all of such Conduit’s Commercial Paper is paid in full. Any amount which
such Conduit does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Federal Bankruptcy Code)
against or corporate obligation of such Conduit for any such insufficiency
unless and until such Conduit satisfies the provisions of clauses (i) and (ii)
above. This paragraph (b) shall survive the termination of this Agreement.


Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY MANAGING
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.


Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.


Section 14.11 Integration; Binding Effect; Survival of Terms.


(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.






--------------------------------------------------------------------------------




(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6, 14.7 and 14.16 all be continuing and shall survive any
termination of this Agreement.


Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.


Section 14.13 Agent Roles. In addition to its role as Agent pursuant to Article
XI, each of the Purchasers and Managing Agents acknowledges that the Person
acting as Agent (or any Affiliate thereof) acts, or may in the future act, (i)
as a Financial Institution, an LC Bank or a Managing Agent party hereto, (ii) as
administrative agent (or in a similar capacity) for a Conduit, Financial
Institution, LC Bank or Managing Agent from time to time party hereto or for any
other Person, (iii) as issuing and paying agent for certain Commercial Paper,
(iv) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (v) to provide other services from time to time for
a Conduit, Financial Institution, LC Bank or Managing Agent from time to time
party hereto or for any other Person (collectively, the “Agent Roles”). Without
limiting the generality of this Section 14.13, each Purchaser and each Managing
Agent hereby acknowledges and consents to any and all Agent Roles and agrees
that in connection with any Agent Role, the Person acting as Agent may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for a Conduit
party hereto.


Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest by
Seller hereunder is made without recourse to Seller; provided, however, that (i)
Seller shall be liable to each Purchaser, each Managing Agent and the Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, the Agent, any
Managing Agent or any assignee of any of the foregoing of any obligation of
Seller or any Cardinal Entity or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Cardinal Entity.


(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, all Collections, each Lock-Box, each Collection Account,
the LC Collateral Account and all funds from time to time held therein, all
Related Security, all other rights and payments relating to such Receivables and
all proceeds of any thereof (the forgoing, collectively, the “Collateral”) prior
to all other




--------------------------------------------------------------------------------




liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids. After an Amortization Event, the Agent, the
Managing Agents and the Purchasers shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided to a secured creditor after default under the UCC and other applicable
law, which rights and remedies shall be cumulative.


Section 14.15 Confirmation and Ratification of Terms.


(a) Upon the effectiveness of this Agreement, each reference to the Existing
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Existing Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.


(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Existing Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.


(c) The effect of this Agreement is to amend and restate the Existing Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Existing Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits or provisions prior to the date hereof, then such rights,
benefits or provisions are acknowledged to be and to continue to be effective
from and after June
29, 2000. This Agreement is not a novation.


(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Existing Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Existing Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.


(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Existing Agreement, immediately prior to the effectiveness of this
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.


Section 14.16 Excess Funds. Each of Seller, the Servicer, each Purchaser, each
Managing Agent and the Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.


Section 14.17 Patriot Act. Each of the Agent and the Purchasers hereby notifies
you that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub.
L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), the Agent and
the Purchasers may be required to obtain, verify and record information that
identifies the Seller Parties, which information includes the name, address, tax




--------------------------------------------------------------------------------




identification number and other information regarding the Seller Parties that
will allow the Agent and the Purchasers to identify the Seller Parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act. Each of the Seller Parties agrees to provide
the Agent and the Purchasers, from time to time prior to and after the Closing
Date, with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.


Section 14.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)    a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.


(Signature Pages Follow)




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.


CARDINAL HEALTH FUNDING, LLC, as Seller
 
 
 
By:
 
Name:
 
Title:
 





GRIFFIN CAPITAL, LLC, as Servicer
 
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Financial Institution and as Managing Agent for
WF's Purchaser Group
 
 
 
By:
 
Name:
 
Title:
 

    




--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
By:
 
Name:
 
Title:
 





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as Related
Financial Institution for Atlantic and as Managing Agent for Atlantic's
Purchaser Group
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution and as Managing Agent
for PNC's Purchaser Group
 
 
 
By:
 
Name:
 
Title:
 





PNC BANK, NATIONAL ASSOCIATION, as an LC Bank
 
 
 
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




VICTORY RECEIVABLES CORPORATION, as a Conduit
 
 
 
By:
 
Name:
 
Title:
 





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Financial
Institution for Victory
 
 
 
By:
 
Name:
 
Title:
 





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Managing Agent for
Victory's Purchaser Group
 
 
 
By:
 
Name:
 
Title:
 





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent
 
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC, as a Conduit
 
 
 
By:
 
Name:
 
Title:
 





THE BANK OF NOVA SCOTIA, as Related Financial Institution for Liberty Street and
as Managing Agent for Liberty Street's Purchaser Group
 
 
 
By:
 
Name:
 
Title:
 






EXHIBIT I DEFINITIONS


As used in this Agreement, the following terms shall have the following meanings
(such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) November 1, 2013 to (and
including) November 30, 2013.


“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.


“Adjusted Tangible Net Worth” means, as of any date, (i) the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of deficit) the capital surplus and retained earnings of Cardinal and its
consolidated Subsidiaries, but excluding the amount of any foreign currency
translation adjustment account shown as a capital account, less (ii) the net
book value of all items of the following character which are included in the
assets of Cardinal and its consolidated Subsidiaries: (a) goodwill, including,
without limitation, the excess of cost over book value of any asset, (b)
organization or experimental expenses, (c) unamortized debt discount and
expense, (d) patents, trademarks, trade names and copyrights, (e) treasury
stock, (f) franchises, licenses and permits, and (g) other assets which are
deemed intangible assets under generally accepted accounting principles.


“Affected Financial Institution” has the meaning specified in Section 12.1(c).


“Affected Party” means each Purchaser, each Managing Agent, the Agent and each
Funding Source.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more




--------------------------------------------------------------------------------




of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.


“Agent” has the meaning set forth in the preamble to this Agreement.


“Aggregate Capital” means on any date of determination, the aggregate amount of
Capital of all Purchasers and Purchaser Interests outstanding on such date.


“Aggregate Reduction” has the meaning specified in Section 1.3.


“Aggregate Reserves” means, on any date of determination, an amount equal to the
sum of (i) the greater of (x) the Reserve Floor and (y) the Dynamic Reserve plus
(ii) the Carrying Cost Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid Aggregate Capital, the LC Adjusted Exposure, any LC
Reimbursement Obligation and all unpaid Obligations (whether due or accrued) at
such time.


“Agreement”    means    this    Fourth    Amended    and    Restated    Receivables    Purchase
Agreement, as it may be amended or modified and in effect from time to time.


“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) (A) the
date on which the Seller repurchases all of the outstanding Purchaser Interests
in accordance with the terms of Section 2.7 or (B) the date that is 30 Business
Days after the Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement and (iv) the Scheduled
Facility Termination Date.


“Amortization Event” has the meaning specified in Article IX.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or any of their Subsidiaries from
time to time relating to bribery or corruption.


“Applicable Margin” means (A) with respect to any Incremental Purchase funded or
maintained by any Financial Institution other than WF or PNC, a per annum rate
equal to 2.50% and (B) with respect to any Incremental Purchase funded or
maintained by WF or PNC, a per annum rate equal to 0.00%; provided, however,
that at any time when 50% or more of the Incremental Purchases (determined based
on outstanding Capital and excluding any outstanding Capital funded or
maintained by WF or PNC) are then being funded or maintained by Financial
Institutions that are including the Applicable Margin specified in clause (A)
above in their calculations of the LIBO Rate for such Incremental Purchases, the
Applicable Margin with respect to such Incremental Purchase shall be 2.50% at
such time.


“Approved Sub-Originator” means each of the following Persons and their
successors:


(i)    Leader Drugstores, Inc., a Delaware corporation;


(ii) Cardinal Health Pharmacy Services, LLC, a Delaware limited liability
company;


(iii)    Medicine Shoppe International, Inc., a Delaware corporation;




--------------------------------------------------------------------------------






(iv)    Cardinal Health 108, LLC, a Delaware limited liability company;


(v)    Cardinal Health Systems, Inc, an Ohio corporation; and


(vii) Medicap Pharmacies Incorporated, an Iowa corporation; provided, that
Medicap Pharmacies Incorporated shall cease to be an “Approved Sub-Originator”
if (a) any of the following events shall occur: (x) an Amortization Event or
Potential Amortization Event, (y) the Ratings Level then in effect is either
Ratings Level 3 or Ratings Level 4, or (z) Medicap Pharmacies Incorporated shall
generate Collections in excess of $3,000,000 in a single calendar month and (b)
legal counsel for the Seller Parties shall not have delivered to the
Administrative Agent and each Purchaser favorable opinions, which address the
following matters with respect to Medicap Pharmacies Incorporated and such other
matters as the Agent may reasonably request: (x) certain corporate, authority,
enforceability and no-conflict matters, (y) certain UCC attachment, perfection
and priority maters and (z) true sale and non-consolidation matters, in each
case, acceptable to the Administrative Agent in its sole discretion.


(viii)    any other Person approved in writing by the Agent and the Required
Financial Institutions as an “Approved Sub-Originator” from time to time.
“Assignment Agreement” has the meaning set forth in Section 12.1(b).


“Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement, dated as of the date hereof, by and among the parties
hereto and certain parties to the Existing Agreement.


“Audit” has the meaning set forth in Section 7.1(d).


“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“BNS” means The Bank of Nova Scotia, and its successors.


“BNS Conduit” means Liberty Street Funding LLC, and its successors.


“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Managing Agent or the Agent to
relate to such Purchaser Interest (as




--------------------------------------------------------------------------------




applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Capital for the new Purchaser Interest, and (y) to the
extent such Capital is not allocated to another Purchaser Interest, the income,
if any, actually received net of any costs of redeployment of funds during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.


“Brokerage Receivable” means all rights to payment now or hereafter owed to any
Originator for goods sold or services performed through such Originator’s
brokerage division, which receivable is designated with company code “20” on
such Originator’s AR 2000 accounting system.


“BTMUNY” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and its
successors.


“BTMU Conduit” means Victory Receivables Corporation and its successors.


“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required to close in New York, New York or Chicago,
Illinois and The Depository Trust Company of New York is open for business, and,
if the applicable Business Day relates to any computation or payment to be made
with respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.


“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason. For the avoidance
of doubt, each Purchaser’s Capital shall include (x) any amount that such
Purchaser (as a Financial Institution) pays to the LC Bank in respect of any LC
Participation Advance and (y) any amount that such Purchaser (as an LC Bank)
funds or pays with respect to any drawings under Letters of Credit, to the
extent such LC Bank has not been reimbursed therefor by the Seller or by an LC
Participation Advance.


“Cardinal” means Cardinal Health, Inc., an Ohio corporation.


“Cardinal Entity” means each of Cardinal, Griffin, each Originator and each
Approved
Sub-Originator.


“Carrying Cost Reserve” means, on any date of determination, an amount equal to
the sum of (a) all accrued and unpaid CP Costs, Yield and fees and any other
amounts payable by the Seller under the Fee Letters plus (b) the product of (i)
the Carrying Cost Reserve Percentage multiplied by (ii) the Net Receivables
Balance as of the close of business of the Servicer on such date.


“Carrying Cost Reserve Percentage” means, on any date of determination, a
fraction (expressed as a percentage) (a) the numerator of which is the product
of (i) 2.00 multiplied by (ii) the sum of (x) the Prime




--------------------------------------------------------------------------------




Rate then in effect plus (y) 5.00% multiplied by (iii) Days Sales Outstanding
and (b) the denominator of which is 360.


“Cash Management Agreement” means that certain Third Amended and Restated Cash
Management Agreement, dated as of June 20, 2007, by and among Cardinal, Griffin,
Seller, each Originator and Cardinal Health 2, Inc., a Nevada corporation,
formerly known as The Griffin Group, Inc., as administrator, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.


“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of
Performance Guarantor or (ii) Performance Guarantor shall cease to own or
control, directly or indirectly, 100% of the outstanding shares of voting stock
of Seller, Griffin or any Originator.


“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible or (iv) which has been identified by Seller as
uncollectible.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral” has the meaning set forth in Section 14.14(b).


“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, any account established for the
purposes of receiving Collections which are paid by automated clearing house
(ACH) or wire transfer.


“Collection Account Agreement” means an agreement, in form and substance
satisfactory to the Agent, among the applicable Originator or Griffin and
Seller, the Agent and a Collection Bank, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.


“Collection Account Disclosure Letter” means that certain letter between the
Seller and the Agent dated November 3, 2014 identifying, among other things, the
Collection Banks and the Collection Accounts.


“Collection Bank” means, at any time, any of the banks holding one or more
Collection
Accounts.
“Collection Notice” means a notice under a Collection Account Agreement, in form
and substance satisfactory to the Agent, from the Agent to a Collection Bank or
any similar or analogous notice from the Agent to a Collection Bank.


“Collection Notice Event” means (a) the occurrence of any Potential Amortization
Event under Section 9.1(d), (b) the occurrence with respect to Servicer or
Performance Guarantor of any event of the type described in Section 9.1(d), but
without regard to the 60 day grace period included in the last clause thereof,
(c) the occurrence of any Amortization Event or (d) the occurrence of a Material
Adverse Effect (as such term is defined herein, in the Receivables Sale
Agreement or in any Griffin RPA).




--------------------------------------------------------------------------------






“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all principal payments, yield, Finance Charges or other related
amounts accruing in respect thereof, all cash proceeds of Related Security with
respect to such Receivable and all amounts received as payments in respect of
the Demand Loans.


“Collections-to-Sales Ratio” means, as of the last day of any calendar month,
the ratio (expressed as a percentage) of (i) the aggregate amount of Collections
during such month, divided by (ii) the aggregate gross sales of the Originators
during such month.


“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.


“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller in an amount
not to exceed, (i) in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof (including, without limitation,
any termination of Commitments pursuant to Section 4.6 hereof) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.


“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments, minus
(b) the sum of (i) the Aggregate Capital at such time, plus (ii) the LC Exposure
at such time.


“Concentration Limit” shall have the meaning set forth for such term on Schedule
D hereto.


“Conduit” has the meaning set forth in the preamble to this Agreement.


“Consent Notice” has the meaning set forth in Section 4.6(a).


“Consent Period” has the meaning set forth in Section 4.6(a).


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit.


“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.


“Contractual Dilution Reserve” means, as of any date of determination and with
respect to the Receivables of any Obligor, the aggregate amount of any reserves
or liabilities maintained on the Seller’s books and records in accordance with
generally accepted accounting principles and the Credit and Collection Policy
for, or in anticipation of, volume rebates, flat fee rebates,
performance-to-plan rebates, cost-plus-zero program rebates or similar rebates
affecting or to affect the Receivables of such Obligor as reported on (i) prior
to the Amortization Date, the most recently delivered Monthly Report, Weekly
Report or Daily




--------------------------------------------------------------------------------




Report, as the case may be, or (ii) at any time on or after the Amortization
Date, as reported on the last Monthly Report, Weekly Report or Daily Report
delivered prior to the Amortization Date.


“CP Costs” means for each day with respect to any Purchaser Interest (or any
portion thereof) of any Conduit, an amount equal to the product of (i) the
applicable CP Rate, times, (ii) the Capital of such Purchaser Interest on such
day, times (iii) 1/360; provided, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, Seller agrees that
any amounts payable to such Conduit in respect of CP Costs for any period with
respect to any Purchaser Interests (or portion thereof) funded by such Conduit
by the issuance of Commercial Paper shall include an amount equal to the portion
of the face amount of the outstanding Commercial Paper issued to fund or
maintain such Purchaser Interests (or portion thereof) that corresponds to the
portion of the proceeds of such Commercial Paper that was used to pay the
interest component of maturing Commercial Paper issued to fund or maintain such
Purchaser Interests (or portion thereof), to the extent that such Conduit had
not received payments of interest in respect of such interest component prior to
the maturity date of such maturing Commercial Paper (for purposes of the
foregoing, the “interest component” of Commercial Paper equals the excess of the
face amount thereof over the net proceeds received by such Conduit from the
issuance of Commercial Paper, except that if such Commercial Paper is issued on
an interest-bearing basis, its “interest component” will equal the amount of
interest accruing on such Commercial Paper through maturity).


“CP Rate” means, for any period with respect to the Purchaser Interests (or
portion thereof) of any Conduit then being funded by the issuance of Commercial
Paper, the per annum rate equivalent to the weighted average cost (as determined
such Conduit or its Managing Agent and which shall include commissions and fees
of placement agents and dealers, incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit, other borrowings by such
Conduit (other than under any Liquidity Agreement) and any other costs and
expenses associated with the issuance of Commercial Paper) of or related to the
issuance of Commercial Paper that is allocated, in whole or in part, by such
Conduit or its Managing Agent to fund or maintain such Purchaser Interests (and
which may be also allocated in part to the funding of other assets of such
Conduit (determined in the case of Commercial Paper issued on a discount by
converting the discount to an interest equivalent rate per annum).


“Credit Agricole” means Credit Agricole Corporate and Investment Bank New York
Branch, and its successors.


“Credit Agricole Conduit” means Atlantic Asset Securitization LLC and its
successors.


“Credit and Collection Policy” means Seller’s credit and collection policies and
practices
relating to Contracts and Receivables existing on the date of this Agreement and
summarized in
Exhibit VII hereto, as modified from time to time in accordance with this
Agreement.


“Daily Report” means a report, in form and substance acceptable to the Agent and
each Managing Agent, appropriately completed and furnished by the Servicer to
the Agent and each Managing Agent pursuant to Section 8.5.


“Days Sales Outstanding” means, on any date of determination, an amount
(expressed in days) equal to the product of (a) the amount obtained by dividing
(i) the aggregate Outstanding Balance of all Receivables as of the last day of
the most recently ended calendar month by (ii) the aggregate Outstanding Balance
of all Receivables that were originated during such calendar month multiplied by
(b) 30.






--------------------------------------------------------------------------------




“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
defective or rejected goods or services, any discount or any negative adjustment
or otherwise by Seller (other than cash Collections on account of the
Receivables); provided, however, that this clause (i)(x) shall exclude any
Excluded Contractual Dilutions, or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) any Receivable is restructured into a Note Receivable.


“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.50% above the Prime Rate.


“Default Ratio” means, for any calendar month, an amount (expressed as a
percentage) equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Defaulted Receivables as of the last day of such calendar month and (B) the
aggregate Outstanding Balance of all Receivables that became Charged-Off
Receivables during such calendar month divided by (ii) the aggregate gross sales
of the Originators during the calendar month that is four calendar months prior
to such calendar month.


“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 but less than 121 days from the
original invoice due date for such payment as set forth on the invoice or
otherwise.


“Defaulting Financial Institution” means any Financial Institution that (a) has
failed to (i) perform its obligation to fund any portion of its Incremental
Purchases or LC Participation Advances or (ii) pay over to the Agent or any
Purchaser any other amount within two Business Days of the date required to be
funded or paid by it hereunder, unless, in the case of clause (i) above, such
Financial Institution notifies the Agent and the Seller in writing that such
failure is the result of such Financial Institution’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Seller,
the Agent or any Purchaser in writing, or has made a public statement to the
effect, that it does not intend to comply with any of its funding obligations
under this Agreement or any other Transaction Document or generally under other
agreements in which it commits or extends credit (unless such writing or public
statement relates to such Financial Institution’s obligation to fund any portion
of its Incremental Purchases or LC Participation Advances and states that such
position is based on such Financial Institution’s good faith determination that
a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied), (c) has failed, within
three Business Days after written request by the Agent or the Seller, to confirm
in writing in a manner satisfactory to the Agent and the Seller, that it will
comply with the terms of this Agreement and the other Transaction Documents
relating to its obligations to fund prospective Incremental Purchases and LC
Participation Advances under this Agreement (provided that such Financial
Institution shall cease to be a Defaulting Financial Institution pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Seller), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy or insolvency proceeding
or the subject of a Bail-In Action or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity; provided
that, for the avoidance of doubt, a Financial Institution shall not be a
Defaulting Financial Institution solely by virtue of the ownership or
acquisition of any equity interest in such Financial Institution




--------------------------------------------------------------------------------




or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Financial
Institution with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Financial Institution (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Financial Institution.


“Defaulting Financial Institution Account” means the account or accounts at any
time designated as the Defaulting Financial Institution Account established and
maintained by the Agent (for the benefit of the LC Banks and the Defaulting
Financial Institutions), or such other account as may be so designated as such
by the Agent (which, for the avoidance of doubt, may be one or more accounts
maintained at the respective LC Banks).


“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time, calculated on a three- month rolling average basis.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original invoice due date
for such payment.


“Demand Loan” means a loan of Collections made by Seller to Cardinal pursuant to
and in accordance with the terms of the Cash Management Agreement, which loan is
payable on demand, together with accrued and unpaid interest thereon.


“Designated Obligor” means each Obligor indicated by the Agent to Seller in
writing.


“Determination Date” means the 2nd Business Day of each calendar month.


“Dilution Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the sum of (x) the aggregate gross sales of the
Originators during the calendar month then most recently ended plus (y) 33% of
the aggregate gross sales of the Originators during the calendar month
immediately preceding the calendar month then most recently ended, divided by
(ii) at any time, the Ratings Level then in effect is (a) Ratings Level 1, the
amount equal to the Non-Defaulted Receivables Balance as of the last day of such
calendar month, or (b) Ratings Level 2, Ratings Level 3 or Ratings Level 4, the
Net Receivables Balance as of the last day of the most recently ended calendar
month.


“Dilution Percentage” means as of the last day of any calendar month, a
percentage equal to the following:


[[SF x ED] +[ (DS - ED) x DS ]] x DHR
ED


where:


SF     =    the Dilution Stress Factor at such time
ED    =    the Expected Dilution Ratio at such time
DS     =    the Dilution Spike Ratio at such time




--------------------------------------------------------------------------------




DHR     =    the Dilution Horizon Ratio at such time


“Dilution-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the month then most recently
ended, divided by (ii) the aggregate gross sales of the Originators during the
month one month prior to such month, calculated on a monthly basis.


“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.


“Dilution Spike Ratio” means, as of the last day of any calendar month, the
highest monthly Dilution-to-Sales Ratio calculated as of the last day of each of
the twelve calendar months then most recently ended.
“Dilution Stress Factor” means, at any time, the “Dilution Stress Factor” set
forth in the table below corresponding to the Ratings Level in effect at such
time and set forth in the table below:


Ratings Level
Dilution Stress Factor
Ratings Level 1
2.00
Ratings Level 2
2.00
Ratings Level 3
2.25
Ratings Level 4
2.25



“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clauses (i) and (iii) of the definition of “Deemed
Collections”.


“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.


“Dynamic Reserve” means, on any date of determination, an amount equal to the
sum of
(i) the Dilution Reserve plus (ii) the Loss Reserve.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Receivable” means, at any time, a Receivable:


(i) the Obligor of which (A) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any




--------------------------------------------------------------------------------




political subdivision thereof and has its chief executive office in the United
States, (B) is not an Affiliate of any of the parties hereto and (C) is neither
(I) a Designated Obligor nor (II) a Sanctioned Person,


(ii) the Obligor of which is not the Obligor of (i) any Charged-Off Receivable
or (ii) Receivables more than 30% of which are Delinquent Receivables or (iii)
any Note Receivable that was structured as a Note Receivable for credit reasons,


(iii)    which is not a Charged-Off Receivable, a Delinquent Receivable or a
Legal Receivable,
(iv) which arises under a Contract that requires payment in full of such
Receivable within 45 days of the original invoice date therefor; provided,
however, that (a) a Medium Term Receivable that is otherwise an “Eligible
Receivable” but for this clause (iv), shall be an Eligible Receivable
notwithstanding this clause (iv) if the Outstanding Balance of such Medium Term
Receivable when added to the Outstanding Balance of all other Medium Term
Receivables does not exceed ten percent (10%) of the aggregate Outstanding
Balance of all Receivables and (b) a Long Term Non-Trade Show Receivable that is
otherwise an “Eligible Receivable” but for this clause (iv), shall be an
Eligible Receivable notwithstanding this clause (iv) if the Outstanding Balance
of such Long Term Non-Trade Show Receivable when added to the Outstanding
Balance of all other Long Term Non-Trade Show Receivable does not exceed five
percent (5%) of the aggregate Outstanding Balance of all Receivables,


(v) which has not had its payment terms extended for credit reasons or otherwise
been restructured for credit reasons,


(vi) which is an “account” or “general intangible” within the meaning of the UCC
of all applicable jurisdictions or “chattel paper” within the meaning of the UCC
of all applicable jurisdictions and which is not evidenced, in whole or in part,
by any note, draft or other “instrument” or “document” within the meaning of
Article 9 of the UCC,


(vii)    which is denominated and payable only in United States dollars in the
United States,


(viii) which arises under a Contract, which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Obligor enforceable against such Obligor by the applicable
Originator or Approved Sub- Originator and its assignees, subject to no offset,
counterclaim or other defense,


(ix) as to which all right, title and interest thereto and therein has been
validly transferred (A) in the case of any Receivable originated by an Approved
Sub-Originator, by such Approved Sub-Originator directly to an Originator under
and in accordance with the applicable Sub-Originator Sale Agreement, (B) by the
applicable Originator directly to Griffin under and in accordance with the
applicable Griffin RPA and (C) by Griffin directly to Seller under and in
accordance with the Receivables Sale Agreement, and as to which Seller has good
and marketable title thereto free and clear of any Adverse Claim,


(x) which arises under a Contract that contains an obligation to pay a specified
sum of money and as to which the applicable Originator or Approved
Sub-Originator has performed all




--------------------------------------------------------------------------------




obligations due or to become due from it, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor,


(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation,


(xii)    which satisfies all applicable requirements of the Credit and
Collection Policy,


(xiii) which was generated in the ordinary course of the applicable Originator’s
or Approved Sub-Originator’s business,


(xiv) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator or Approved Sub-Originator, and
not by any other Person (in whole or in part),


(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or Approved
Sub-Originator and which is not subject to any other Adverse Claim, and the
Obligor thereon holds no right as against the applicable Originator or Approved
Sub-Originator to cause such Originator or Approved Sub-Originator to repurchase
the goods or merchandise the sale of which shall have given rise to such
Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract or in compliance with the applicable Originator’s or Approved
Sub-Originator’s returned goods policy as in effect on the date hereof),


(xvi) the inclusion of which as an Eligible Receivable does not result in the
aggregate Outstanding Balance of all Receivables having an Obligor that is a
government or a governmental subdivision or agency exceeding ten percent (10%)
of the aggregate Outstanding Balance of all Receivables,


(xvii) the inclusion of which as an Eligible Receivable does not result in the
aggregate Outstanding Balance of all Trade Show Receivables with terms of up to
six (6) months exceeding two percent (2%) of the aggregate Outstanding Balance
of all Receivables,


(xviii) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,


(xix) which does not constitute proceeds of any inventory that was pledged to
any Person,


(xx) which was originated subsequent to the date hereof and the Originator or
Approved Originator of which is not Allegiance Corporation, Cardinal Health 200,
LLC, or any other Person that ceases to be an Approved Sub-Originator subsequent
to the origination of such Receivable,






--------------------------------------------------------------------------------




(xxi)    which does not represent Finance Charges, and


(xxii) which is not a ParMed Receivable, unless and until such time, if any,
that the Agent has received (A) such information and reports with respect to
ParMed Receivable, in form and substance satisfactory to the Agent, as the Agent
has requested from the Seller or the Servicer and (B) either (1) evidence
reasonably satisfactory to the Agent that Seller (or Servicer on its behalf) has
instructed all Obligors of Receivables ParMed Receivable to deliver payments on
such Receivables to an existing Lock-Box Account or (2) a duly executed
Collection Account Agreement (or amendment thereto) satisfactory to the Agent
relating to each account to which Seller (or Servicer on its behalf) has
instructed Obligors of ParMed Receivable.


“Enhancement Agreement” means any agreement between a Conduit and any other
Person(s), entered into to provide (directly or indirectly) credit enhancement
to such Conduit’s Commercial Paper facility.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Excluded Contractual Dilution” means any amounts that would otherwise be
included in clause (i)(x) of “Deemed Collections” that result from volume
rebates, flat fee rebates, performance-to-plan rebates, cost-plus-zero program
rebates or similar rebates affecting the Receivables of any Obligor during any
period solely to the extent that such amounts do not, in the aggregate, exceed
the Contractual Dilution Reserve for such Obligor and such period; provided,
however, that on and after the Amortization Date, “Excluded Contractual
Dilution” shall mean any amounts that would otherwise be included in clause
(i)(x) of “Deemed Collections” that result from volume rebates, flat fee
rebates, performance-to-plan rebates, cost- plus-zero program rebates or similar
rebates affecting the Receivables of any Obligor since the Amortization Date
solely to the extent that such amounts do not, in the aggregate, exceed the
Contractual Dilution Reserve for such Obligor and determined pursuant to clause
(ii) of “Contractual Dilution Reserve”.


“Excluded Receivable” means (i) a Note Receivable that has been sold to National
City Bank prior to May 21, 2004 pursuant to that certain Purchase and Sale
Agreement, dated as of March 25, 1994, among Cardinal, the Originators, National
City Bank and certain other parties named therein, as modified by that certain
Modification of Purchase and Sale Agreement dated as of June 29, 1998, (ii) a
Brokerage Receivable and (iii) a Kinray Receivable.


“Excluded Taxes” means, in the case of each Affected Party, (i) taxes imposed on
its overall net income and franchise taxes (and any interest, fees or penalties
for late payment thereof) imposed on it by (a) the jurisdiction under the Laws
of which such Affected Party is incorporated or organized or (b) the
jurisdiction in which such Affected Party’s principal executive office or such
Affected Party’s applicable Funding Office is located; and (ii) any Taxes
imposed under FATCA (or any amended or successor version of FATCA if such
amended or successor version provides a commercially reasonable mechanism to
avoid the tax imposed thereunder by satisfying the information reporting and
other requirements of FATCA).


“Existing Agreement” has the meaning set forth in the Preliminary Statements to
this
Agreement.




--------------------------------------------------------------------------------






“Expected Dilution Ratio” means, as of the last day of any calendar month, the
average
Dilution-to-Sales Ratio in respect of the twelve months then most recently
ended.


“Extension Notice” has the meaning set forth in Section 4.6(a).


“Facility Account” has the meaning set forth in the Collection Account
Disclosure Letter.


“FASB” has the meaning set forth in Section 10.2.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.


“Fee Letter” means each of (i) the letter agreement, dated as of November 1,
2013 among Seller, the Agent, the Managing Agents and the Purchasers, as it may
be amended or modified and in effect from time to time, and (ii) any other fee
letter or similar letter agreement relating to the payment of fees to any of the
Purchasers entered into among Seller, the Purchasers party thereto and/or any
agent or agents acting on behalf of any such Purchasers, as any such fee letter
or letter agreement may be amended or modified and in effect from time to time.


“Finance Charges” means, with respect to a Contract, any finance, interest,
discount, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.


“Financial Institutions” has the meaning set forth in the preamble in this
Agreement. For the avoidance of doubt, if any Person that is a Financial
Institution is also an LC Bank, “Financial Institution” shall be deemed to be a
reference to such Person in both such capacities.


“Financial Institution Termination Date” has the meaning set forth in Section
2.2.


“Fitch” means Fitch, Inc. (d/b/a Fitch Ratings) or any successor thereto that is
a nationally recognized statistical rating organization.


“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit a Conduit.
“Funding Office” means, with respect to any Affected Party, the office, branch,
subsidiary or Affiliate of such Affected Party in which it elects to book its
interest in the Purchased Interest or its other interests hereunder.


“Funding Source” means (a) any Financial Institution and (b) with respect to any
Conduit (i) such




--------------------------------------------------------------------------------




Conduit’s Related Financial Institution(s), (ii) such Conduit’s related Managing
Agent, (iii) any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to such
Conduit, (iv) any agent, administrator or manager of such Conduit and (v) any
bank holding company related to any of the foregoing.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Griffin” means Griffin Capital, LLC, a Nevada limited liability company.


“Griffin RPA” means that certain Second Amended and Restated Receivables
Purchase and Sale Agreement, dated as of May 21, 2004, by and between Griffin
and Cardinal Health 110, LLC, a Delaware limited liability company, formerly
known as each of Cardinal Health 110, Inc. and Whitmire Distribution
Corporation, and as successor by merger to Cardinal Syracuse, Inc., a New York
corporation, Ohio Valley- Clarksburg, Inc., a Delaware corporation, Cardinal
Health 106, Inc., a Massachusetts corporation, Cardinal Health 103, Inc., a
Mississippi corporation, and Cardinal Health 411, LLC, an Ohio limited liability
company.


“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital or the LC Exposure hereunder.
For the avoidance of doubt, each issuance of a Letter of Credit hereunder shall
constitute an Incremental Purchase.


“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.


“Independent Manager” shall mean a member of the Board of Managers of Seller who
is not at such time, and has not been at any time during the preceding five (5)
years, (A) a director, officer, manager, member employee or affiliate of Seller,
any Cardinal Entity, or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Manager or at any time thereafter while serving as an
Independent Manager) of any of the outstanding membership or other equity
interests of Seller, any Cardinal Entity, or any of their respective
Subsidiaries or Affiliates, having general voting rights.


“Kinray Receivable” means, at any time following the merger of Kinray, LLC, a
New York limited liability company, and Cardinal Health 110, LLC, a Receivable
originated by legacy Kinray, LLC, which receivables are processed on the
iSeries/AS400 billing system as of November 14, 2016.


“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders or administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged




--------------------------------------------------------------------------------




with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.


“LC Adjusted Exposure” means, at any time, the LC Exposure minus the amount of
cash collateral held in the LC Collateral Account at such time.


“LC Bank” has the meaning set forth in the preamble in this Agreement. If the
context so requires, the LC Bank with respect to any Letter of Credit shall be
deemed to mean the LC Bank that issued such Letter of Credit.


“LC Collateral Account” means the account or accounts at any time designated as
the LC Collateral Account established and maintained by the Agent (for the
benefit of the LC Banks and the Financial Institutions), or such other account
as may be so designated as such by the Agent (which, for the avoidance of doubt,
may be one or more accounts maintained at the respective LC Banks).


“LC Expiry Notice Date” has the meaning set forth in Section 1.6(b).


“LC Exposure” means at any time, the sum of the amounts then available to be
drawn under all outstanding Letters of Credit.


“LC Facility Limit” means the lesser of (i) $200,000,000 and (ii) the Purchase
Limit.


“LC Fee Expectation” has the meaning set forth in Section 1.9(c).


“LC Limit” means, with respect to each LC Bank, the amount set forth as such LC
Bank’s LC Limit in Schedule A hereto.


“LC Participation Advance” has the meaning set forth in Section 1.8(c).


“LC Reimbursement Date” has the meaning set forth in Section 1.8(b).


“LC Reimbursement Obligation” has the meaning set forth in Section 1.8(a).


“LC Reimbursement Purchase” has the meaning set forth in Section 1.8(b).


“Legal Receivable” means a Receivable that is the subject of an action, suit or
proceeding before any Governmental Authority or arbitrator or as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor).


“Letter of Credit” means any stand-by letter of credit issued by an LC Bank at
the request of the Seller pursuant to this Agreement.


“Letter of Credit Application” means, with respect to any Letter of Credit and
any related Purchase Notice, the applicable LC Bank’s form of Letter of Credit
Application, substantially in the form of Exhibit XII hereto or such other form
as such LC Bank specifies from time to time.


“LIBO Rate” means the greater of (I) 0.00% and (II):




--------------------------------------------------------------------------------






(A) with respect to any Tranche Period and any Purchaser other than WF or PNC,
the sum of (i) (a) either (x) the interest rate per annum designated as LIBOR
for the Related Financial Institution for a period of time comparable to such
Tranche Period, as determined by the related Managing Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) as of 11:00 a.m. (London, England time)
on the second Business Day preceding the first day of such Tranche Period or (y)
if a rate cannot be determined under clause (x) above, a rate per annum equal to
the average (for purposes of this clause (y), rounded upwards, if necessary, to
the nearest one-hundredth of a percentage point) of the rates per annum at which
deposits in U.S. dollars in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to such Tranche Period are offered to the principal
London office of such Related Financial Institution by three London banks,
selected by such Related Financial Institution in good faith, at about 11:00
a.m. London time on the second Business Day preceding the first day of such
Tranche Period, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against such Related Financial Institution in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period, plus (ii) the Applicable Margin;


(B) with respect to any day during any Tranche Period and solely with respect to
WF, the sum of (i) (a) either (x) the interest rate per annum designated as
LIBOR for WF for a period of one month that appears on the Bloomberg Screen BBAL
10 Page (or on any successor or substitute page thereof, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on the Bloomberg Screen BBAL 10 Page, as determined by WF
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) on such day or (y)
if a rate cannot be determined under clause (x) above, a rate per annum equal to
the average (for purposes of this clause (y), rounded upwards, if necessary, to
the nearest one-hundredth of a percentage point) of the rates per annum at which
deposits in U.S. dollars in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to one month are offered to the principal London
office of WF by three London banks, selected by WF in good faith on such day,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against WF
in respect of Eurocurrency liabilities, as defined in Regulation D of the Board
of Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period, plus (ii) the
Applicable Margin; and


(C) with respect to any day during any Tranche Period and solely with respect to
PNC, the sum of (i) (a) either (x) the interest rate per annum designated as
LIBOR for PNC for a period of one month that appears on the Bloomberg Screen
BBAL 10 Page (or on any successor or substitute page thereof, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on the Bloomberg Screen BBAL 10 Page, as determined by PNC
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) on such day or (y)
if a rate cannot be determined under clause (x) above, a rate per annum equal to
the average (for purposes of this clause (y), rounded upwards, if necessary, to
the nearest one-hundredth of a percentage point) of the rates per annum at which
deposits in U.S. dollars in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to one month are offered to the principal London
office of PNC by three London banks, selected by PNC in good faith on such day,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed




--------------------------------------------------------------------------------




against PNC in respect of Eurocurrency liabilities, as defined in Regulation D
of the Board of Governors of the Federal Reserve System as in effect from time
to time (expressed as a decimal), applicable to such Tranche Period, plus (ii)
the Applicable Margin.


In any of the foregoing cases, the LIBO Rate shall be rounded, if necessary, to
the next higher 1/16 of 1%.


“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which any Person
agrees to make loans or advances to, or purchase from, a Conduit (directly or
indirectly) in order to provide liquidity for such Conduit’s Commercial Paper or
other senior indebtedness.


“Lock-Box” means a locked postal box or departmental box located at a bank, in
each case, maintained by Griffin in its capacity as Servicer with respect to
which a bank who has executed a Collection Account Agreement has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables.


“Lock-Box Account” means each deposit account that is associated with each
Lock-Box.


“Long Term Non-Trade Show Receivable” means a Receivable that (i) is not a Trade
Show Receivables and (ii) arises under a Contract that requires payment in full
of such Receivable within not less than 91 days and not more than 180 days of
the original invoice therefor.
“Loss Horizon Ratio” means as of any date, an amount (expressed as a percentage)
equal to (i) the aggregate gross sales of the Originators during the four most
recently ended calendar months divided by (ii) at any time, the Ratings Level
then in effect is (a) Ratings Level 1, the amount equal to the Non-Defaulted
Receivables Balance as of the last day of such calendar month, or (b) Ratings
Level 2, Ratings Level 3 or Ratings Level 4, the Net Receivables Balance as of
the last day of the most recently ended calendar month.


“Loss Percentage” means, at any time, a percentage equal to the product of (i)
Loss Stress
Factor multiplied by (ii) the Loss Ratio multiplied by (iii) the Loss Horizon
Ratio.


“Loss Ratio” means, on any date, the greatest three-month average Default Ratio
as calculated for each of the 12 most recently ended calendar months.


“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.


“Loss Stress Factor” means, at any time, the “Loss Stress Factor” set forth in
the table below corresponding to the Ratings Level in effect at such time and
set forth in the table below:


Ratings Level
Loss Stress Factor
Ratings Level 1
2.00
Ratings Level 2
2.00
Ratings Level 3
2.25
Ratings Level 4
2.25



“Managing Agent” has the meaning set forth in the preamble to this Agreement.






--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Performance Guarantor to perform its obligations under the
Performance Guaranty, (iii) the legality, validity or enforceability of this
Agreement or any other Transaction Document, (iv) any Purchaser’s interest in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.


“Medium Term Receivable” means a Receivable that arises under a Contract that
requires payment in full of such Receivable within 90 days of the original
invoice therefor.


“Monthly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent and each
Managing Agent pursuant to Section 8.5.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto that is
a nationally recognized statistical rating organization.


“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all
Receivables that are Eligible Receivables at such time reduced by (i) the
aggregate amount by
which the Outstanding Balance of all Receivables that are Eligible Receivables
of each Obligor and its Affiliates exceeds the Concentration Limit for such
Obligor and (ii) the aggregate Contractual Dilution Reserves for all Eligible
Receivables of all Obligors.


“Non-Defaulted Receivables Balance” means the aggregate Outstanding Balance of
all Receivables as to which no payment, or part thereof, remains unpaid for more
than ninety (90) days from the original due date for such payment (determined
without regard to any extension of the date due pursuant to Section 8.2(d)).


“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a). “Non-U.S. Affected Party” has the meaning set forth in Section
10.4(d)(ii).
“Note Receivable” means a Receivable that is evidenced, in whole or in part, by
any note, draft or other “instrument” or “document” within the meaning of
Article 9 of the UCC.


“Obligations” shall have the meaning set forth in Section 2.1.


“Obligor” means a Person obligated to make payments pursuant to a Contract.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Originator” means Cardinal Health 110, LLC, a Delaware limited liability
company, formerly known as each of Cardinal Health 110, Inc. and Whitmire
Distribution Corporation, and as successor by merger to each of Cardinal
Syracuse, Inc., a New York corporation, Ohio Valley-Clarksburg, Inc., a Delaware
corporation, Cardinal Health 103, Inc., a Mississippi corporation, and Cardinal
Health 106, Inc., a Massachusetts corporation, and Cardinal Health 411, LLC, an
Ohio limited liability company.






--------------------------------------------------------------------------------




“Other Taxes” has the meaning set forth in Section 10.4(b).


“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.


“ParMed Receivable” means, a Receivable originated by the ParMed division of
Cardinal Health 110, LLC, which Receivables are processed on the Business
Planning and Control System as of November 14, 2016.
“Participant” has the meaning set forth in Section 12.2. “Performance Guarantor”
means Cardinal.


“Performance Guaranty” means that certain Fifth Amended and Restated Performance
Guaranty, dated as of November 1, 2013, by Performance Guarantor in favor of
Seller, as the same may be reaffirmed, amended, restated or otherwise modified
from time to time.


“Permitted Commingled Collections” means all cash collections and other cash
proceeds in respect of receivables owing to Subsidiaries of Cardinal that are
neither Originators nor Approved Sub-Originators not exceeding $3,000,000 in the
aggregate per calendar month; provided, that, such collections shall cease to be
“Permitted Commingled Collections” upon the occurrence of any of the following
events: (a) an Amortization Event or Potential Amortization Event shall have
occurred or (b) the Ratings Level then in effect is either Ratings Level 3 or
Ratings Level 4.


“Permitted Linked Accounts” means such accounts designated as “Permitted Link
Accounts” by the Seller or Servicer in writing to the Agent, as the same may be
updated from time to time in writing by the Seller and Servicer.


“Permitted Sub-Servicer” has the meaning set forth in Section 8.1(b).


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“PNC” means PNC Bank, National Association, and its successors.


“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.


“Prime Rate” means a rate per annum equal to the higher of (x) the prime rate of
interest announced from time to time by the Agent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes, and (y) the Federal Funds Rate plus 0.50%.


“Proposed Reduction Date” has the meaning set forth in Section 1.3.


“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial




--------------------------------------------------------------------------------




Institutions hereunder, adjusted as necessary to give effect to the application
of the terms of Section 4.6 and (b) for each Conduit or Purchaser Group, the
aggregate of the Pro Rata Shares determined pursuant to clause (a) above for all
Financial Institutions in its or such (as applicable) Purchaser Group.


“Purchase Limit” means $700,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).


“Purchase Notice” has the meaning set forth in Section 1.2.


“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller (or, in the case of a Letter of Credit
issuance, the amount available to be drawn under such Letter of Credit) for such
Purchaser Interest which shall not exceed the least of (i) the amount requested
by Seller in the applicable Purchase Notice, (ii) the unused portion of the
Purchase Limit (or, in the case of a Letter of Credit issuance, the lesser of
the LC Facility Limit and the applicable LC Limit) on the applicable purchase
date, taking into account any other proposed Incremental Purchase requested on
the applicable purchase date, and (iii) the excess, if any, of the Net
Receivables Balance (less the Aggregate Reserves) on the applicable purchase
date (determined as of the date of the most recent report, whether such report
is a Monthly Report, Weekly Report or Daily Report) over the sum of the
Aggregate Capital plus the LC Adjusted Exposure (determined after giving effect
to such Incremental Purchase and any other proposed Incremental Purchase
requested on the applicable purchase date).


“Purchaser Group” means each group consisting of a Conduit (if applicable),
Financial Institution, LC Bank (if applicable), Agent (if applicable) and
Managing Agent, as listed on Schedule A to this Agreement under the heading
“Purchaser Groups”.


“Purchaser Group Commitment” means, with respect to any Purchaser Group or any
Purchaser in such Purchaser Group, the aggregate Commitments of all Related
Financial Institutions in such Purchaser Group.
“Purchasers” means each Conduit, each Financial Institution and each LC Bank.


“Purchaser Interest” means, at any time, an undivided percentage ownership
interest
(computed as set forth below) associated with a designated amount of Capital
and/or any
designated portion of the LC Adjusted Exposure, selected pursuant to the terms
and conditions hereof in (i) each Receivable arising prior to the time of the
most recent computation or recomputation of such undivided interest, (ii) all
Related Security with respect to each such Receivable, and (iii) all Collections
with respect to, and other proceeds of, each such Receivable. Each such
undivided percentage interest shall equal:
E     
NRB - AR


where:


E =
the amount of such selected Capital and/or such selected portion of the LC
Adjusted Exposure, as the case may be.



NRB    =    the Net Receivables Balance.




--------------------------------------------------------------------------------






AR    =    the Aggregate Reserves.


Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times after such Amortization Date. For the avoidance of doubt, unless
otherwise specified or unless the context otherwise requires, (x) each reference
to the Purchaser Interest of a particular Purchaser or Purchaser Group shall be
deemed to mean the Purchaser Interest calculated with respect to all such
Purchaser’s or Purchaser Group’s (as applicable) outstanding Capital and Pro
Rata Share of the LC Adjusted Exposure and (y) each reference to the Purchaser
Interest generally or the Purchaser Interest of all Purchasers or Purchaser
Groups shall be deemed to mean the Purchaser Interest calculated with respect to
the Aggregate Capital and the entire LC Adjusted Exposure.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Rating Agency” means, collectively, S&P, Moody’s and Fitch.


“Ratings Level” means, at any time, the “Ratings Level” set forth in the table
below corresponding to the “Qualification Requirements” set forth in the table
below.


Qualification Requirements
Ratings Level
 
 
The senior unsecured long-term debt ratings of Cardinal are (i) at BBB- or
higher (as determined by S&P) and (ii) at Baa3 or higher (as determined by
Moody’s)


Ratings Level 1


Cardinal does not qualify for Ratings Level1 and the senior unsecured long-term
debt ratings of Cardinal are (i) at BB+ or higher (as determined by S&P)
 and (ii) at Ba1 or higher (as determined by Moody’s)
Ratings Level 2
Cardinal does not qualify for Ratings Level1 or Ratings Level 2 and the senior
unsecured long-term debt ratings of Cardinal are (i) at BB or higher (as
determined by S&P) and (ii) at Ba2 or higher (as determined by Moody’s)
Ratings Level 3
Cardinal does not qualify for Ratings Level 1, Ratings Level 2 or Ratings Level
3 for any reason
Ratings Level 4



“Receivable” means: (i) for purposes of the Receivables Sale Agreement, (a) all
rights to payment owed (without giving effect to the transfers under any
Sub-Originator Sale Agreement or any Griffin RPA) to the applicable Originator
or Approved Sub-Originator for goods sold or services performed by such
Originator or Approved Sub-Originator or in which such Originator or Approved
Sub-Originator has a security or other interest, whether such rights to payment
constitute an account, chattel paper, general intangible or otherwise (as each
of the foregoing terms is used in Article 9 of the UCC) and includes, without




--------------------------------------------------------------------------------




limitation, the obligation to pay any Finance Charges with respect thereto,
excluding, however, any Excluded Receivable and (b) all rights of Griffin under
each Sub-Originator Sale Agreement and each Griffin RPA and (ii) for purposes of
this Agreement, (a) all rights to payment owed (without giving effect to the
transfers under any Sub-Originator Sale Agreement, any Griffin RPA or the
Receivables Sale Agreement) to the applicable Originator or Approved
Sub-Originator for goods sold or services performed by such Originator or
Approved Sub-Originator or in which such Originator or Sub-Originator has a
security or other interest, whether such rights to payment constitute an
account, chattel paper, general intangible or otherwise (as each of the
foregoing terms is used in Article 9 of the UCC) and includes without
limitation, the obligation to pay any Finance Charges with respect thereto,
excluding however, any Excluded Receivable and (b) all rights of Seller under
each Sub- Originator Sale Agreement, each Griffin RPA and the Receivables Sale
Agreement. Rights to payment arising from any one transaction, including,
without limitation, rights to payment represented by an individual invoice shall
constitute a Receivable separate from a Receivable consisting of the rights to
payment arising from any other transaction.


“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of May 21, 2004, between Griffin and Seller, as the
same may be amended, restated or otherwise modified from time to time.


“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.


“Regulatory Change” means, relative to any Funding Source:


(a)    any change in (or the adoption, implementation, change in phase-in or
interpretations or commencement of effectiveness of) any:


(i)    law applicable to such Funding Source;


(ii) rule, regulation, interpretation, directive, requirement or request
(whether or not having the force of law and including any such rule, regulation,
interpretation, directive or requirement regarding capital adequacy) applicable
to such Funding Source of (A) any Governmental Authority charged with the
interpretation or administration of any law referred to in clause (a)(i) or of
(B) any central bank or comparable agency or fiscal, monetary or other authority
having jurisdiction over such Funding Source; or


(iii) generally accepted accounting principles consistently applied or
regulatory accounting principles applicable to such Funding Source and affecting
the application to such Affected Party of any law, regulation, interpretation,
directive, requirement or request referred to in clause (a)(i) or (a)(ii) above;


(b) any change in the application to such Funding Source of any existing law,
rule, regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above.


“Reinvestment” has the meaning set forth in Section 2.2.






--------------------------------------------------------------------------------




“Related Financial Institution” means with respect to each Conduit or Purchaser
Group, each Financial Institution set forth opposite such Conduit’s name or as a
member of such
Purchaser Group (as the case may be) in Schedule A to this Agreement and/or, in
the case of an assignment pursuant to Section 12.1, set forth in the applicable
Assignment Agreement.


“Related Security” means, with respect to any Receivable:


(i) all of Seller’s interest, if any, in the inventory and goods (including
returned or repossessed inventory or goods), the sale or financing of which by
the applicable Originator gave rise to such Receivable,


(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,


(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,


(iv) all service contracts and other contracts and agreements associated with
such Receivable,


(v) all of the Seller’s right, title and interest in the Records related to such
Receivable; provided, that with respect to any Contract, such Related Security
shall only include such right, title and interest as it relates to payment under
such Contract,


(vi) all of Seller’s right, title and interest in, to and under each of the
Receivables Sale Agreement, the Performance Guaranty, each Griffin RPA, each
Sub- Originator Sale Agreement, the Cash Management Agreement, the Demand Loans,
each Lock-Box and each Collection Account, and


(vii)    all proceeds of any of the foregoing.


“Required Financial Institutions” means, at any time, collectively, the
Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments.


“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below; provided that such
notice shall be given by at least 12:00 noon (New York time) on such day:


Aggregate Reduction    Required Notice Period


≤ $250,000,000    one Business Day
> $250,000,000    two Business Days
“Reserve Floor” means, on any date of determination, an amount equal to the
product of (i) the Reserve Floor Percentage multiplied by (ii) the Net
Receivables Balance as of the close of business of the




--------------------------------------------------------------------------------




Servicer on such date.


“Reserve Floor Percentage” means, on any date of determination, a percentage
equal to the sum of (i) 25% plus (ii) the product of (x) the Expected Dilution
Ratio multiplied by (y) the Dilution Horizon Ratio.


“Sanctioned Country” means, at any time, a country region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
ordinarily resident in a Sanctioned Country to the extent dealing with such
Person would be prohibited by applicable Sanctions or (c) any Person 50% owned
by any such Person or Persons described in the foregoing clause (a).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state.


“Scheduled Facility Termination Date” means November 1, 2019. “Seller” has the
meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.


“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.


“Servicing Fee” has the meaning set forth in Section 8.6.


“Settlement Date” means (A) the 20th calendar day of each month (or if such day
is not a Business Day, the next succeeding Business Day), and (B) the last day
of the relevant Tranche Period in respect of each Purchaser Interest of any
Financial Institution.


“Settlement Period” means (A) in respect of each Purchaser Interest of the
Conduits, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Financial Institution, the entire Tranche Period of
such Purchaser Interest.


“Specified Regulation” means, without regard to the date enacted, adopted or
issued, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III.


“Sub-Originator Sale Agreement” means each of (i) each Receivables Sale
Agreement between an Approved Sub-Originator and an Originator, dated as of
March 1,




--------------------------------------------------------------------------------




2010 and (ii) that certain Receivables Sale Agreement, dated as of November 14,
2016, between Medicap Pharmacies Incorporated, an Iowa corporation, and Cardinal
Health 110, LLC, as each of the foregoing may be amended, supplemented or
otherwise modified from time to time.


“Sub-Originator Sale Agreement” means each Receivables Sale Agreement between an
Approved Sub-Originator and an Originator, dated as of March 1, 2010, as the
same may be amended, supplemented or otherwise modified from time to time.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.


“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto
that is a nationally recognized statistical rating organization.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges, or withholdings, and any and all
liabilities with respect to the foregoing (including interest, penalties and
additions to taxes), but excluding Excluded Taxes.


“Termination Percentage” has the meaning set forth in Section 2.2.


“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.


“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.
“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).
“Terminating Tranche” has the meaning set forth in Section 4.3(b).


“Trade Show Receivable” means a Receivable originated at a trade show.


“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial
Institution:


(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Agent or Managing Agent and Seller,
commencing on a Business Day selected by Seller




--------------------------------------------------------------------------------




or the applicable Agent or Managing Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or


(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Agent or Managing Agent, provided no such period shall exceed one
month.


If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Agent or Managing Agent. Notwithstanding anything to
the contrary contained herein, with respect to any Purchaser Interest held by WF
or PNC, the Tranche Period shall be the Accrual Period.


“Transaction Documents” means, collectively, this Agreement, the Existing
Agreement, each Purchase Notice, the Receivables Sale Agreement, each Griffin
RPA, each Sub-Originator Sale Agreement, the Performance Guaranty, each
Collection Account Agreement, each Fee Letter, the Subordinated Note (as defined
in the Receivables Sale Agreement), the Collection Account Disclosure Letter,
the Cash Management Agreement and all other instruments, documents and
agreements executed and delivered in connection herewith or in connection with
the Existing Agreement (other than the Contracts).


“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.


“U.S. Affected Party” has the meaning set forth in Section 10.4(d)(i).


“Weekly Report” means a report, in form and substance acceptable to the Agent
and each Managing Agent (appropriately completed), furnished by the Servicer to
the Agent and each Managing Agent pursuant to Section 8.5.


“WF” means Wells Fargo Bank, N.A., and its successors.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360-day basis.


All accounting terms not specifically defined herein shall be construed in
accordance with generally




--------------------------------------------------------------------------------




accepted accounting principles. All terms used in Article 9 of the UCC in the
State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9.




